--------------------------------------------------------------------------------

Exhibit 10.37

 
INVESTMENT AGREEMENT
 
dated as of November 7, 2012,
 
among
 
Pulse Electronics Corporation,
 
Technitrol Delaware, Inc.,
 
Pulse Electronics (Singapore) Pte. Ltd.,
 
Oaktree Opportunities Fund VIIIb Delaware, L.P.,
 
Oaktree Value Opportunities Fund Holdings, L.P., and
 
OCM PE Holdings, L.P.
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
ARTICLE I Closing
2
Section 1.01.
Purchase of Term A Notes and Warrant for Term A Loans
2
Section 1.02.
Purchase of Term B Notes and Common Stock for Term B Loans and Convertible Notes
2
Section 1.03.
Closing and Post-Closing Deliveries
3
ARTICLE II Representations and Warranties
4
Section 2.01.
Representations and Warranties of the Company
4
Section 2.02.
Representations and Warranties of Singapore Borrower
9
Section 2.03.
Representations and Warranties of the Investors
10
ARTICLE III Covenants
12
Section 3.01.
[Reserved]
12
Section 3.02.
Filings
12
Section 3.03.
Section 16
14
Section 3.04.
Public Announcements
15
Section 3.05.
Voting and Support Agreement
15
Section 3.06.
Negative Covenants
15
Section 3.07.
Directors
18
Section 3.08.
NYSE Letter
19
Section 3.09.
Registration Rights Agreement
19
Section 3.10.
Tax Reporting and Cooperation
20
Section 3.11.
Top-Up Option
21
Section 3.12.
Indenture
22
Section 3.13.
Exclusivity
23
ARTICLE IV Conditions Precedent to Obligations of the Investors
23
Section 4.01.
Representations and Warranties
23
Section 4.02.
Covenants and Agreements
23
Section 4.03.
Credit Agreement
23
Section 4.04.
NYSE Notice
23
Section 4.05.
Officer’s Certificate
23

Section 4.06.
Warrant
24
Section 4.07.
Opinions of Counsel
24
Section 4.08.
Legal Prohibition
24
Section 4.09.
NYSE Related Matters
24

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE V Conditions Precedent to Obligations of the Company
24
Section 5.01.
Representations and Warranties
24
Section 5.02.
Covenants and Agreements
24
Section 5.03.
Officer’s Certificate
25
Section 5.04.
Legal Prohibition
25
ARTICLE VI Indemnification
25
Section 6.01.
Indemnification by the Company
25
ARTICLE VII Termination
26
Section 7.01.
Termination
26
Section 7.02.
Survival After Termination
27
ARTICLE VIII Miscellaneous
27
Section 8.01.
Amendments, Waivers, etc
27
Section 8.02.
Counterparts and Facsimile
27
Section 8.03.
Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process ;
Specific Performance; Liquidated Damages.
27
Section 8.04.
WAIVER OF JURY TRIAL
30
Section 8.05.
Notices
30
Section 8.06.
Entire Agreement, etc
31
Section 8.07.
Definitions
32
Section 8.08.
Interpretation
35
Section 8.09.
Singapore Borrower Payment Obligation
35
Section 8.10.
Severability
37
Section 8.11.
No Third- Party Beneficiaries
37
Section 8.12.
Assignment
37

 
ii

--------------------------------------------------------------------------------

 
 
INDEX OF DEFINED TERMS
 
Term
Section
Affiliate
8.07(a)
Agreement
Preamble
Amendment
Recitals
Articles of Incorporation
2.01(c(ii)
BCL
2.01(i)
Board
2.01(c)(i)
Business Day
8.07(b)
Capital Stock
8.07(c)
Claim
8.07(d)
Closing
1.03(c)
Closing Date
1.03(a)
Commitments
8.07(e)
Common Stock
Recitals
Company
Preamble
Company By-Laws 2.
2.01(c(ii)
Contract
2.01(e)
control
8.07(a)
controlled
8.07(a)
controlling
8.07(a)
Conversion Rights
3.03
Convertible Notes
Recitals
Credit Agreement
8.07(f)
Domestic Subsidiary
8.09(a)
Exchange Act
4.04(k)
Exchange Offer
Recitals
Exchanged Convertible Notes
1.02
Final Determination
8.09(b)
Foreign Subsidiary
8.09(c)
Pro Forma Fully Diluted Basis
8.07(g)
GAAP
8.07(h)
Governmental Entity
2.01(e)
Indebtedness
8.07(i)
Indenture
3.03
Investor Director
3.07(a)
Investors
Preamble
Investor Indemnified Person
6.01
Judgment
2.01(e)
Law
2.01(e)
Loans
8.07(j)
Loan Parties
8.07(j)
Losses
7.01
NYSE
2.01(c(ii)
NYSE Letter
2.01(c(iii)

 
 
iii

--------------------------------------------------------------------------------

 
 

Term
Section
Option
8.07(k)
Other Noteholders
Recitals
Parent Statement With Respect to Shares
Recitals
Parent Preferred Stock
Recitals
Parent Preferred Issuance Date
3.02(a)(ii)
Parity Stock
8.07(l)
Permitted Transactions
8.07(m)
Person
8.07(n)
Proxy Date
3.02(a(i)
Proxy Statement
3.02(a)(i)
Registration Rights Agreement
3.09
Representative
8.07(o)
Restructuring Transactions
8.07(p)
Sale Notice
3.11(a)
Sale of the Business
8.07(q)
SEC
3.02(a(i)
Securities Act
2.01(f)
Senior Stock
8.07(r)
Singapore Borrower
Preamble
Special Meeting
3.02(a)(i)
Subsidiary
8.07(s)
Subsidiary Amount
8.09(d)
Takeover Statutes
8.07(t)
Taxes
8.09(e)
Tax Return
8.09(f)
Technitrol
Recitals
Termination Date
7.01(d)
Termination Fee
8.03(f(i)
Top-Up Option
3.11(a)
Top-Up Option Shares
3.11(a)
Top-Up Rightholder
3.11(b)
Top-Up Rightholder Option Period
3.11(b)
Top-Up Sale Pro Rata Portion
8.07(u)
Transaction Shares
3.06(a)
Voting and Support Agreement
2.01(j)
Warrant
Recitals
Warrant Shares
Recitals

 

EXHIBIT A FORM OF WARRANT EXHIBIT B FORM OF AMENDMENT TO ARTICLES OF
INCORPORATION EXHIBIT C  [RESERVED] EXHIBIT D VOTING AND SUPPORT AGREEMENT
EXHIBIT E REGISTRATION RIGHTS AGREEMENT EXHIBIT F OPINIONS OF COUNSEL

 
 
iv

--------------------------------------------------------------------------------

 
 
INVESTMENT AGREEMENT dated as of November 7, 2012 (this “Agreement”), between
Pulse Electronics Corporation, a Pennsylvania corporation (the “Company”),
Technitrol Delaware, Inc. (“Technitrol”), a Delaware corporation, the investors
identified on the signature pages hereto (the “Investors”), and solely for
purposes of Sections 2.02, 4.05 and 8.09, Pulse Electronics (Singapore) Pte.
Ltd. (“Singapore Borrower”).
 
WHEREAS, for the consideration stated herein and subject to the terms hereof,
the Investors desire (a) to make Term A Loans to the Borrowers (as each such
term is defined in the Credit Agreement) on the terms and conditions set forth
in the Credit Agreement, and (b) to surrender an aggregate of $27,685,000
principal amount of the Company’s 7.0% Convertible Senior Notes (the
“Convertible Notes”) on the terms and conditions set forth in the Credit
Agreement in exchange for notes in respect of the Term B Loans (as defined in
the Credit Agreement);
 
WHEREAS, in exchange for the Term A Loans, the Term B Loans and the exchange of
the Convertible Notes described herein, the Company and Technitrol desire (a) to
issue to the Investors notes in respect of the Term A Loans and Term B Loans,
(b) to issue to the Investors a warrant in the form set forth on Exhibit A (the
“Warrant”) to purchase from Technitrol, a wholly owned Subsidiary of the
Company, an aggregate of 248 shares of common stock, par value $0.01 per share,
of Technitrol (the “Warrant Shares”), which Warrant shall automatically
terminate upon the issuance of the Parent Preferred Stock as described below,
(c) to issue to the Investors an aggregate of 36,729,182 shares of the Company’s
common stock, par value $0.125 per share (the “Common Stock”) and, (d) upon the
satisfaction of certain conditions set forth herein, to issue to the Investors
1,000 shares of Parent Preferred Stock, which shares of Parent Preferred Stock
shall be, assuming 100% participation by the Other Noteholders in the Exchange
Offer as described below, convertible into an aggregate of 107,542,754 shares of
the Company’s Common Stock in accordance with the terms of the Parent Preferred
Stock;
 
WHEREAS the Company desires to submit to its shareholders for approval the
amendment in the form set forth on Exhibit B hereto (the “Amendment”) to the
Articles of Incorporation, which Amendment shall, among other things, increase
the authorized number of shares of Common Stock to 275,000,000 and create a new
class of series A preferred stock, without par value (the “Parent Preferred
Stock”), which Parent Preferred Stock shall have the powers, voting,
preferences, limitations and special rights and the qualifications and
restrictions as specified in the Statement With Respect to Shares (the “Parent
Statement With Respect to Shares”) with respect to the Parent Preferred Stock
included in the Amendment;
 
WHEREAS the Investors do not desire to exercise the Warrant prior to a special
meeting of shareholders of the Company to approve the Amendment, following which
approval, if obtained,  the Company desires to issue and deliver to the
Investors 1,000 shares of Parent Preferred Stock following the termination of
the Warrant; and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS the Company desires to give the holders of the Convertible Notes other
than the Investors (the “Other Noteholders”) the option to exchange their
Convertible Notes for Term B Loans and Common Stock (the “Exchange Offer”), to
be conducted by the Company.
 
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and subject to the conditions set
forth herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I
 
Closing
 
Section 1.01.     Purchase of Term A Notes and Warrant for Term A Loans. On the
terms and subject to the conditions set forth in this Agreement and the Credit
Agreement, at the Closing, (a) the Company shall cause to be delivered notes in
respect of the Term A Loans, to the extent required under the terms of the
Credit Agreement, and (b) Technitrol shall issue and deliver, or the Company
shall cause Technitrol to issue and deliver, the Warrant, all in exchange for
Term A Loans.  Following the Closing, assuming the termination of the Warrant
upon issuance and delivery of 1,000 shares of Parent Preferred Stock to the
Investors in accordance with Section 3.02(a)(ii), such shares of Parent
Preferred Stock, taken together with the shares of Common Stock to be issued and
delivered to the Investors in accordance with Section 1.02, shall equal,
assuming conversion of the Parent Preferred Stock, 64.3795% of the Company’s
Common Stock on a Pro Forma Fully Diluted Basis.  For illustrative purposes
only, assuming 100% participation by the Other Noteholders in the Exchange
Offer, the Parent Preferred Stock issued to the Investors shall be convertible
into shares of Common Stock at a ratio which results in the issuance of a number
of shares of Common Stock equal to 100,843,236 and that, when added to the
shares of Common Stock actually issued at the Closing to the Investors pursuant
to Section 1.02, would result in the issuance of 144,271,936 shares of Common
Stock to the Investors.
 
Section 1.02.     Purchase of Term B Notes and Common Stock for Term B Loans and
Convertible Notes. On the terms and subject to the conditions set forth in this
Agreement and the Credit Agreement, at the Closing, the Company shall (a) cause
to be delivered notes in respect of the Term B Loans, to the extent required
under the terms of the Credit Agreement, and (b) issue and deliver to the
Investors 36,729,182 shares of Common Stock in the aggregate, divided amongst
the Investors as shall be notified to the Company by the Investors prior to the
Closing, in exchange for the surrender of an aggregate of $27,685,000 principal
amount of the Convertible Notes (the “Exchanged Convertible Notes”) held by the
Investors.  It is understood and agreed that (x) the shares of Common Stock to
be issued and delivered to the Investors in accordance with this Section 1.02,
when taken together with the shares of Common Stock beneficially owned by the
Investors (as the term “beneficial ownership” is defined in the Indenture) as of
the time immediately prior to the Closing (but, for the avoidance of doubt,
disregarding shares of Common Stock issuable to the Investors upon conversion of
the Convertible Notes held by the Investors), shall equal 49.0% of the Company’s
outstanding Common Stock immediately following the Closing and (y) the number of
shares of Common Stock of the Company (rounded to the nearest whole share)
ultimately issuable to the Investors pursuant to this Section 1.02 upon
conversion of the Parent Preferred Stock shall equal the product of (i) a
fraction, the numerator of which is the principal amount of the Exchanged
Convertible Notes and the denominator of which is the principal amount of all
Convertible Notes outstanding immediately prior to the Closing and (ii) 35.0% of
the outstanding shares of Common Stock of the Company on a Pro Forma Fully
Diluted Basis assuming 100% participation by the Other Noteholders in the
Exchange Offer, subject to a pro rata reduction of 35.0% of the outstanding
shares of Common Stock of the Company if there is less than 100% such
participation.  For illustrative purposes only, assuming 100% participation by
the Other Noteholders in the Exchange Offer, the foregoing product would result
in an additional 6,669,517 shares of Common Stock, or 43,428,700 such shares in
the aggregate, being issuable to the Investors in accordance with this Section
1.02.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.03.     Closing and Post-Closing Deliveries
 
(a)           Subject to the conditions set forth in Articles IV and V to the
closing of the transactions contemplated by this Agreement (the “Closing”) being
satisfied or waived (other than those conditions which, by their terms, are to
be satisfied or waived at the Closing, but subject to the satisfaction or waiver
of those conditions on the Closing Date), the Closing will occur on November 19,
2012 (the “Closing Date”) at the offices of Paul, Weiss, Rifkind, Wharton and
Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019; provided
that if the conditions set forth in Articles IV and V to the Closing are not
then satisfied or waived, the Closing shall occur at the offices of Paul, Weiss,
Rifkind, Wharton and Garrison LLP, 1285 Avenue of the Americas, New York, New
York 10019 on the second Business Day after the date that all of the conditions
set forth in Articles VI and V to the Closing shall have been satisfied or
waived (other than those conditions which, by their terms, are to be satisfied
or waived at the Closing, but subject to the satisfaction or waiver of those
conditions on the Closing Date) by the party entitled to waive the same, or at
such other time, place and date that the Investors and the Company may agree in
writing.
 
(b)           At the Closing, subject to the terms and conditions set forth
herein and in the Credit Agreement, (i) the Company shall issue and deliver to
each Investor the shares of Common Stock issuable to such Investor pursuant to
Section 1.02 in electronic form via book entry transfer (free delivery) to the
account(s) maintained by such Investor’s broker at the Depository Trust Company
as set forth in a written notice by such Investor to the Company, (ii)
Technitrol shall deliver, or the Company shall cause Technitrol to deliver, to
the Investors the Warrant, and (iii) the Company shall pay or cause to be paid
the costs, fees and expenses of the Investors contemplated by Section 10.04 of
the Credit Agreement.  Immediately following receipt by the Investors of
sufficient evidence of the foregoing, the Investors shall cause the Lenders to
make the Term Loans (as defined in the Credit Agreement) to the Borrowers on the
terms and conditions set forth in the Credit Agreement, and, no later than ten
(10) Business Days following the Closing, the Investors shall deliver to the
Company $27,685,000 principal amount of the Convertible Notes held by the
Investors.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Following the consummation of the Exchange Offer, assuming the
termination of the Warrant upon issuance and delivery of 1,000 shares of Parent
Preferred Stock to the Investors in accordance with Section 3.02(a)(ii), then at
any time prior to the automatic conversion of the Parent Preferred Stock in
accordance with its terms, if and to the extent conversion of the Parent
Preferred Stock would not cause a Change in Control (as defined in the
Indenture), at the election of the Investors, the Company shall issue to the
Investors in the manner set forth in Section 1.03(b)(i) (or, as applicable,
their controlled Affiliates that then own shares of Parent Preferred Stock), pro
rata in accordance with their Common Stock ownership interest, a number of
shares of Common Stock equal to the excess of (x) the number of shares of Common
Stock equal to 49.0% of the shares of Common Stock then outstanding after giving
effect to the issuance under this Section 1.03(c) over (y) the number of shares
of Common Stock then held by the Investors and their controlled Affiliates, or
such lesser number as the Investors may elect.  Concurrently with any issuance
under this Section 1.03(c), the conversion ratio of the Parent Preferred Stock
shall be adjusted so that such Parent Preferred Stock, together with the number
of shares of Common Stock issued and delivered to the Investors in accordance
with Sections 1.01, 1.02 and this Section 1.03(c), shall upon conversion equal
64.3795% of the Company’s Common Stock on a Pro Forma Fully Diluted Basis;
provided, in no event shall the aggregate issuances pursuant to this Section
1.03(c), when taken together with all other shares of Common Stock previously
issued to the Investors pursuant to Section 1.02, exceed the number of shares of
Common Stock to which the Investors would otherwise be entitled as determined in
accordance with Sections 1.01 and 1.02.
 
ARTICLE II
 
Representations and Warranties
 
Section 2.01.     Representations and Warranties of the Company. The Company and
Technitrol represent and warrant, jointly and severally, as of the date hereof
and as of the Closing Date (and, (I) in the case of (w) Section 2.01(a), (x) the
last sentence of Section 2.01(b), (y) the first two sentences of Section
2.01(d)(iii) and (z) Section 2.01(g) with respect to the Parent Preferred
Shares, the Company represents and warrants as of the Parent Preferred Issuance
Date, and (II) in the case of the last sentence of Section 2.01(d)(iii), the
Company represents and warrants as of the date the Parent Preferred Stock is
converted in accordance with its terms), to the Investors as follows:
 
(a)           Credit Agreement Representations.  The representations and
warranties of the Borrowers set forth under Article V of the Credit Agreement
(the “Credit Agreement Representations”) are incorporated by reference herein
and are deemed to be made by the Company and Technitrol to the Investors
pursuant to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Capitalization.  Schedule 2.01(b) sets forth a true and complete
list of the authorized, issued and outstanding Capital Stock of the Company and
Technitrol as of the date hereof and presents the Company’s Pro Forma Fully
Diluted Basis immediately following the Closing assuming 100% participation by
the Other Noteholders in the Exchange Offer.  Schedule 2.01(b) sets forth a true
and complete list as of the date hereof of all outstanding Options, including,
with respect to each Option, the number of underlying shares of Common Stock,
the date of grant and the exercise price of such Option.  Except as set forth on
Schedule 2.01(b), there are no outstanding Options with an exercise price below
$1.00.  There are no options or other rights to purchase or otherwise acquire
shares of Capital Stock of Technitrol.  The issued and outstanding Capital Stock
of the Company and Technitrol are duly authorized, validly issued, fully paid
and non-assessable (to the extent that such concepts are applicable) and free of
any preemptive rights in respect thereto.  Except as set forth on Schedule
2.01(b), there is no other Capital Stock of the Company or Technitrol
authorized, issued, reserved for issuance or outstanding.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Capital Stock of the Company
or Technitrol.  Neither the Company nor Technitrol has any authorized or
outstanding bonds, debentures, notes or other indebtedness the holders of which
have the right to vote (or are convertible into, exchangeable for or evidencing
the right to subscribe for or acquire securities having the right to vote) with
the shareholders of the Company or Technitrol on any matter.  There are no
Contracts to which the Company or any of its Subsidiaries is a party or by which
any of them are bound to (x) repurchase, redeem or otherwise acquire any Capital
Stock of the Company or Technitrol or (y) vote or dispose of any Capital Stock
of the Company or Technitrol. Except as set forth in this Agreement following
the Parent Preferred Issuance Date, no Person has any right of first offer,
right of first refusal or preemptive right in connection with any future offer,
sale or issuance of Capital Stock of the Company or Technitrol.
 
(c)           Authorization; Enforceability.
 
(i)           Each of the Company and Technitrol have all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by the Company and Technitrol and the consummation of the transactions
contemplated by, and compliance with the provisions of, this Agreement by the
Company and Technitrol have been duly authorized and approved by all necessary
corporate action on the part of the Company and Technitrol. Prior to the date
hereof, the Board of Directors of the Company (the “Board”) and the Board of
Directors of Technitrol have each duly adopted resolutions approving this
Agreement and the transactions contemplated hereby and, (x) in the case of the
Board of Directors of Technitrol, authorizing the execution and delivery of the
Warrant and (y) in the case of the Board, adopting the Amendment for approval by
the shareholders of the Company at the Special Meeting as contemplated by
Section 3.02(a). This Agreement has been duly executed and delivered by the
Company and Technitrol and, assuming the due authorization, execution and
delivery by the Investors, constitutes a legal, valid and binding obligation of
each of the Company and Technitrol, enforceable against each of the Company and
Technitrol in accordance with its terms, subject, as to enforceability, to
bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles, whether considered
in a proceeding at law or in equity.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           No vote of the shareholders of the Company or Technitrol is
required under applicable Law, under the amended and restated articles of
incorporation of the Company, as currently in effect (the “Articles of
Incorporation”), the amended and restated by-laws of the Company, as currently
in effect (the “Company By-laws”) or the equivalent organizational documents of
Technitrol, or under any Contract between either of the Company or Technitrol
and any shareholder of the Company or Technitrol to authorize the issuance of
the Common Stock issuable at the Closing and the Warrant in accordance with this
Agreement.  The affirmative vote of at least a majority of the votes cast by the
holders of outstanding Common Stock entitled to vote thereon is the only vote of
holders of securities of the Company that is necessary to approve and adopt the
Amendment at the Special Meeting to be called in accordance with Section
3.02(a), and the Investors shall have the right to vote the shares of Common
Stock to be issued to the Investors at the Closing to approve and adopt the
Amendment at such Special Meeting.
 
(iii)           The NYSE has issued a letter dated November 7, 2012 (the “NYSE
Letter”) confirming that no vote of the shareholders of the Company is required
under applicable rules of the NYSE to authorize the issuance of the Common Stock
or Parent Preferred Stock in accordance with this Agreement.
 
(d)           Authorization of Common Stock, Warrant and Parent Preferred Stock.
 
 (i) As of the Closing Date, and upon the completion of the actions to be taken
at the Closing, the shares of Common Stock to be issued and delivered to the
Investors at the Closing (A) will be duly authorized by all necessary corporate
action on the part of the Company, (B) will be validly issued, fully paid and
nonassessable, (C) will not be subject to preemptive rights or restrictions on
transfer (other than under applicable state and federal securities laws), (D)
will have the terms and conditions and entitle the holders thereof to the rights
set forth in this Agreement, the Articles of Incorporation and the Company
By-laws and (E) will be free and clear of all pledges, liens, charges,
mortgages, encumbrances or security interests of any kind or nature whatsoever
(other than those created under this Agreement).
 
 (ii) As of the Closing Date, and upon the completion of the actions to be taken
at the Closing, the Warrant (A) will be duly authorized by all necessary
corporate action on the part of Technitrol, (B) will be validly issued, (C) will
not be subject to preemptive rights or restrictions on transfer (other than
under applicable state and federal securities laws), (D) will have the terms and
conditions and entitle the holders thereof to the rights set forth therein and
(E) will be free and clear of all pledges, liens, charges, mortgages,
encumbrances or security interests of any kind or nature whatsoever (other than
those created under this Agreement).
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) As of the Parent Preferred Issuance Date, the Parent Preferred Stock (A)
will be duly authorized by all necessary corporate action on the part of the
Company, (B) will be validly issued, fully paid and nonassessable, (C) will not
be subject to preemptive rights or restrictions on transfer (other than under
applicable state and federal securities laws), (D) will have the terms and
conditions and entitle the holders thereof to the rights set forth in this
Agreement, the Parent Statement With Respect to Shares and the Company By-laws
and (E) will be free and clear of all pledges, liens, charges, mortgages,
encumbrances or security interests of any kind or nature whatsoever (other than
those created under this Agreement).  The Board is authorized to adopt the
resolutions setting forth the Amendment, and, as of the Parent Preferred
Issuance Date, the Board will be duly authorized to adopt the Parent Statement
With Respect to Shares under the Articles of Incorporation and the Company will
have taken all necessary action to cause the effectiveness of the Parent
Statement With Respect to Shares under applicable Laws.  Upon conversion of the
Parent Preferred Stock in accordance with its terms, the shares of Common Stock
to be issued and delivered to the holders of the Parent Preferred Stock (A) will
be duly authorized by all necessary corporate action on the part of the Company,
(B) will be validly issued, fully paid and nonassessable, (C) will not be
subject to preemptive rights or restrictions on transfer (other than under
applicable state and federal securities laws), (D) will have the terms and
conditions and entitle the holders thereof to the rights set forth in this
Agreement, the Articles of Incorporation and the Company By-laws and (E) will be
free and clear of all pledges, liens, charges, mortgages, encumbrances or
security interests of any kind or nature whatsoever (other than those created
under this Agreement).
 
(e)           No Conflict.  The execution and delivery by the Company and
Technitrol of this Agreement does not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions of this
Agreement will not, conflict with, or result in any violation or breach of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
the loss of a benefit under, or result in the creation of any lien upon any of
the properties or assets of the Company or any of its Subsidiaries under any
provision of (A) the Articles of Incorporation or the Company By-laws, (B) the
organizational documents of Technitrol or (C) (1) any loan or credit agreement,
license, contract, lease, sublease, indenture, note, debenture, bond, mortgage
or deed of trust or other agreement, arrangement or understanding (a “Contract”)
to which the Company or any of its Subsidiaries is a party or by which any of
their respective properties or assets are bound and that is material to the
business of the Company and its Subsidiaries, taken as a whole, or (2) any
supranational, federal, national, state, provincial or local statute, law
(including common law), ordinance, rule or regulation (“Law”) of any
governmental or regulatory (including any stock exchange) authorities, agencies,
courts, commissions or other entities, whether federal, state, local or foreign,
or applicable self-regulatory organizations (each, a “Governmental Entity”) that
is material to the Company and its Subsidiaries, taken as a whole, or any
judgment, order or decree of any Governmental Entity (“Judgment”), in each case,
applicable to the Company or any of its Subsidiaries or any of their respective
properties or assets, other than, in the case of such clause (C) above, any such
matter that would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of the Company or Technitrol to
consummate the transactions contemplated by this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Consents.  Other than in connection or in compliance with the
provisions of the U.S. Securities Act of 1933, as amended (the “Securities
Act”), the rules of the NYSE (pursuant to which the NYSE Letter giving all
necessary NYSE approval for the consummation by the Company and Technitrol of
the transactions contemplated by this Agreement has been obtained) under which
approval has been obtained) and the securities or blue sky laws of the various
states or any applicable antitrust, merger or competition law, no notice to,
registration, declaration or filing with, review by, or authorization, consent,
order, waiver, authorization or approval of, any Governmental Entity is
necessary for the consummation by the Company and Technitrol of the transactions
contemplated by this Agreement.
 
(g)           Private Offering.  None of the Company, its Subsidiaries, their
Affiliates and their Representatives have, directly or indirectly, made any
offers or sales of any shares of Common Stock, Parent Preferred Stock or common
stock of Technitrol or solicited any offers to buy any shares of Common Stock,
Parent Preferred Stock or common stock of Technitrol, under circumstances that
would require registration under the Securities Act of the shares of Common
Stock, Parent Preferred Stock, the Warrant or (assuming exercise of the Warrant)
the Warrant Shares to be issued to the Investors in connection with the
transactions contemplated by this Agreement.  None of the Company, its
Subsidiaries, their Affiliates and their Representatives have, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause this offering of Common
Stock, Parent Preferred Stock or the Warrant to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
shareholder approval provisions, including under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated. None of the Company, its Subsidiaries, their
Affiliates and their Representatives will take any action or steps referred to
in the two preceding sentences that would require registration under the
Securities Act of any shares of Common Stock, Parent Preferred Stock, the
Warrant or (assuming exercise of the Warrant) the Warrant Shares to be issued to
the Investors in connection with the transactions contemplated by this
Agreement.  Assuming the accuracy of the representations made by the Investors
in Section 2.02, the sale and delivery of the Common Stock, Parent Preferred
Stock and the Warrant hereunder are exempt from the (i) registration and
prospectus delivery requirements of the Securities Act and (ii) the registration
and qualification requirements of all applicable securities laws of the states
of the United States.
 
(h)           Brokers and Finders.  Except as set forth on Schedule 2.01(h),
there is no investment banker, broker, finder or other intermediary that has
been retained by or is authorized to act on behalf of the Company or its
Affiliates that is entitled to any fee or commission from the Company or any of
its Subsidiaries.
 
(i)           Anti-takeover Statutes.  The Company has taken any and all
necessary action to render the provisions of Subchapter E, Subchapter G and
Subchapter H of Chapter 25 of Pennsylvania Business Corporation Law of 1988, as
amended (the “BCL”), inapplicable to the Company and its affiliates and to this
Agreement and the transactions contemplated hereby. Section 7 of Article VIII of
the Company’s By-laws was duly adopted by the Board prior to March 23, 1984 and
Section 8 of Article VIII of the Company’s By-laws was duly adopted by the Board
during the period beginning on April 27, 1990 and ending on July 26, 1990, and
in each case, such sections of the By-laws have not been amended or rescinded
since their adoption.  The Company has taken all action necessary to render
Subchapter F of Chapter 25 and Section 2538 of the BCL inapplicable to the
transactions contemplated hereby.  No other Takeover Statutes, including the
restrictions on business combinations contained in Section 203 of the General
Corporation Law of the State of Delaware, apply to this Agreement or any of the
other transactions contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(j)           Voting and Support Agreement.  The Company and the shareholders
signatory thereto have duly executed and delivered that certain Voting and
Support Agreement, dated the date hereof, in the form attached hereto as Exhibit
D (the “Voting and Support Agreement”), which Voting and Support Agreement
constitutes a legal, valid and binding obligation of the Company and, to the
knowledge of the Company, the shareholders signatory thereto, enforceable
against the Company, and, to the knowledge of the Company, the shareholders
signatory thereto, in accordance with its terms, subject, as to enforceability,
to bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles, whether considered
in a proceeding at law or in equity.
 
Section 2.02.       Representations and Warranties of Singapore
Borrower.  Singapore Borrower and the Company represent and warrant, jointly and
severally, as of the date hereof and as of the Closing Date, to the Investors as
follows:
 
(a)           Authorization; Enforceability.  Singapore Borrower has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated by this Agreement.  The
execution and delivery of this Agreement by Singapore Borrower and the
consummation of the transactions contemplated by, and compliance with the
provisions of, this Agreement by Singapore Borrower has been duly authorized and
approved by all necessary corporate action on the part of Singapore Borrower.
Prior to the date hereof, the Board of Directors or equivalent governing body of
Singapore Borrower has duly adopted resolutions approving this Agreement and the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Singapore Borrower and, assuming the due authorization, execution
and delivery by the Investors, constitutes a legal, valid and binding obligation
of each of Singapore Borrower, enforceable against Singapore Borrower in
accordance with its terms, subject, as to enforceability, to bankruptcy,
insolvency and other Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, whether considered in a
proceeding at law or in equity.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           No Conflict.  The execution and delivery by Singapore Borrower of
this Agreement does not, and the consummation of the transactions contemplated
by this Agreement and compliance with the provisions of this Agreement will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of a
benefit under, or result in the creation of any lien upon any of the properties
or assets of Singapore Borrower under any provision of (A) the organizational
documents of Singapore Borrower or (B) (1) any Contract to which Singapore
Borrower or any of its Subsidiaries is a party or by which any of their
respective properties or assets are bound and that is material to the business
of Singapore Borrower, taken as a whole, or (2) any Law that is material to
Singapore Borrower, taken as a whole, or any Judgment, in each case, applicable
to Singapore Borrower or any of its Subsidiaries or any of their respective
properties or assets, other than, in the case of such clause (C) above, any such
matter that would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the ability of Singapore Borrower to
consummate the transactions contemplated by this Agreement.
 
(c)           Consents.  Other than in connection or in compliance with the
provisions of the U.S. Securities Act of 1933, as amended (the “Securities
Act”), the rules of the NYSE (pursuant to which the NYSE Letter giving all
necessary NYSE approval for the consummation by the Company and Technitrol of
the transactions contemplated by this Agreement has been obtained), compliance
with such procedures described in Section 4.01(t) of the Credit Agreement (which
shall have occurred prior to the Closing), and the securities or blue sky laws
of the various states or any applicable antitrust, merger or competition law, no
notice to, registration, declaration or filing with, review by, or
authorization, consent, order, waiver, authorization or approval of, any
Governmental Entity is necessary for the consummation by Singapore Borrower of
the transactions contemplated by this Agreement.
 
Section 2.03.         Representations and Warranties of the Investors.  Each
Investor hereby represents and warrants, jointly and severally, as of the date
hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization and Authority.  Such Investor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite corporate power and authority to carry on its
business as presently conducted.
 
(b)           Authorization; Enforceability.  Such Investor has all requisite
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.  The execution and delivery of this
Agreement by such Investor and the consummation of the transactions contemplated
by and compliance with the provisions of, this Agreement, by such Investor have
been duly authorized by all necessary action on the part of such Investor (and,
as of the date of this Agreement, the determinations giving effect to such
actions have not been rescinded, modified or withdrawn in any way).  This
Agreement has been duly executed and delivered by such Investor and, assuming
the due authorization, execution and delivery by the Company, constitutes a
legal, valid and binding obligation of such Investor, enforceable against such
Investor in accordance with its terms, subject, as to enforceability, to
bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general equity principles.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           No Conflict.  The execution and delivery by such Investor of this
Agreement do not, and the transaction contemplated by this Agreement and
compliance with the provisions of this Agreement will not, conflict with, or
result in any violation or breach of, or default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to the loss of a benefit
under, or result in the creation of any lien upon any of the properties or
assets of such Investor under, the organizational documents of such Investor,
any provision of any Contract to which such Investor or any of its Subsidiaries
is a party or by which any of its properties or assets are bound and that is
material to the business of such Investor and its Subsidiaries, taken as a
whole, or any Law that is material to such Investor and its Subsidiaries, taken
as a whole, or Judgment, in each case, applicable to such Investor or any of its
Subsidiaries or any of its properties or assets, other than any such conflicts,
violations, breaches, defaults, rights, losses or liens that would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Investor’s ability to consummate the transactions
contemplated by this Agreement.
 
(d)           Consents.  Other than in connection or in compliance with the
provisions of the Securities Act, the rules of the NYSE and the securities or
blue sky laws of the various states or any applicable antitrust, merger or
competition law, no notice to, registration, declaration or filing with, review
by, or authorization, consent, order, waiver, authorization or approval of any
Governmental Entity is necessary for the consummation by such Investor of the
transactions contemplated by this Agreement.
 
(e)           Purchase for Investment.  Such Investor acknowledges that the
Common Stock, the Parent Preferred Stock, the Warrant and (assuming exercise of
the Warrant) the Warrant Shares to be acquired by it pursuant to this Agreement
have not been registered under the Securities Act or under any state securities
laws.  Such Investor (i) is acquiring such Common Stock, Parent Preferred Stock
and the Warrant pursuant to an exemption from registration under the Securities
Act solely for investment with no present intention or view to distribute any of
such Common Stock, Parent Preferred Stock or the Warrant to any Person in
violation of the Securities Act, (ii) will not sell or otherwise dispose of any
of such Common Stock, the Parent Preferred Stock or the Warrant, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in such Common Stock, Parent Preferred Stock and the Warrant and of
making an informed investment decision, and has conducted an independent review
and analysis of the business and affairs of the Company that it considers
sufficient and reasonable for purposes of its making its investment in such
Common Stock, Parent Preferred Stock and Warrant, and (iv) is an “accredited
investor” (as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act).
 
(f)           Brokers and Finders.  There is no investment banker, broker,
finder or other intermediary that has been retained by or is authorized to act
on behalf of such Investor or its Affiliates that is entitled to any fee or
commission from the Company or any of its Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE III


Covenants
 
Section 3.01.       [Reserved].
 
Section 3.02.       Filings.
 
(a)           (i)  Proxy Statement; Special Meeting. As promptly as practicable
following the Closing Date, and in any event within ten (10) Business Days of
the Closing Date, the Company shall prepare and file with the U.S. Securities
and Exchange Commission (the “SEC”) a  preliminary form of proxy statement
relating to a special meeting (the “Special Meeting”) of shareholders of the
Company (as so amended and together with any other amendments thereof or
supplements thereto, the “Proxy Statement”) at which shareholders shall be asked
to approve the Amendment.  Notwithstanding the foregoing, the Company shall
provide the Investors with a reasonable opportunity to review and comment on
such Proxy Statement, and such Proxy Statement shall be in a form reasonably
acceptable to the Investors prior to its filing with the SEC. The Company will
use reasonable best efforts to cause the definitive Proxy Statement to be mailed
to the Company’s shareholders as promptly as reasonably practicable after
confirmation from the SEC that it has no further comments on the Proxy Statement
(or that the Proxy Statement is otherwise not to be reviewed by the SEC or no
notice of review is received within 10 days of filing the preliminary Proxy
Statement, and in either event such mailing shall occur as soon as practicable
following the 10th day following the date of filing of the preliminary Proxy
Statement).  Except with respect to the Information with respect to the
Investors to be provided to the Company expressly for inclusion in the Proxy
Statement as provided for below, the Company will cause the information included
in the Proxy Statement, at the time of the mailing or filing with the SEC of the
Proxy Statement or any amendments or supplements thereto, and at the time of the
Special Meeting, not to contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Each Investor shall provide to the Company all
information concerning such Investor as may be reasonably requested by the
Company in connection with the preparation of the Proxy Statement and shall
otherwise reasonably assist and cooperate with the Company in the preparation of
the Proxy Statement and resolution of comments of the SEC or its staff related
thereto; provided that the Company shall give the Investor a reasonable
opportunity to review revised drafts of the Proxy Statement and related filings
and draft responses to the SEC and its staff related to the resolution of such
comments and shall consider in good faith comments proposed by the Investors for
incorporation in such drafts, correspondence and filings; provided, further, to
the extent the disclosure in such revised drafts of the Proxy Statement and
related filings or such responses to the SEC and its staff relate to the
Investors, the Company shall include in such drafts, correspondence and filings
all comments reasonably proposed by the Investors. Each Investor will use
reasonable best efforts to cause the information supplied by it expressly for
inclusion in the Proxy Statement, at the time of the mailing of the Proxy
Statement or any amendments or supplements thereto, and at the time of the
Special Meeting, not to contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that no representation or warranty shall be
made by such Investor with respect to any information included or incorporated
by reference in the Proxy Statement, other than the information supplied by such
Investor expressly for inclusion or incorporation by reference in the Proxy
Statement. The Company shall mail to the holders of Common Stock determined as
of the record date established for the Special Meeting a Proxy Statement (the
date the Company elects to take such action or is required to take such action,
the “Proxy Date”).
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           The Company shall duly call, convene and hold the Special Meeting
as promptly as reasonably practicable after the Proxy Date (and in any event
within fifteen (15) days thereof). The Company shall be permitted to postpone or
adjourn the Special Meeting, if such postponement is required to allow
reasonable additional time for the filing and mailing of any supplemental or
amended disclosure (x) which the SEC or its staff (or the NYSE or its staff) has
instructed the Company is necessary under Law or stock exchange rules or (y) in
consultation with the Investors, as required under Law or stock exchange rules
for any supplemental or amended disclosure to be disseminated and reviewed by
the holders of Common Stock prior to the Special Meeting.  Immediately following
the adoption by the shareholders of the Company of the Amendment at the Special
Meeting (the “Parent Preferred Issuance Date”), the Company shall issue and
deliver to the Investors 1,000 shares of Parent Preferred Stock in the
aggregate, divided amongst the Investors as shall be notified by the Investors
to the Company at least two Business Days prior to the Special Meeting, and
shall issue and deliver to each Investor a certificate representing such shares
of Parent Preferred Stock.  Notwithstanding the foregoing, all obligations of
the Company to issue Parent Preferred Stock to the Investor shall terminate, and
the Company shall not be required to issue such Parent Preferred Stock,
immediately before the date on which the Exercise Period (as defined in the
Warrant) of the Warrant begins.  Upon the issuance and delivery to the Investors
of such certificates, the Warrant shall be automatically terminated and of no
further force or effect.  In the event the shareholders of the Company do not
adopt the Amendment at the Special Meeting, the Company shall, until such time
as the Warrant becomes exercisable in accordance with its terms, have the
obligation, promptly following the request of the Investors, to call future
special meetings of shareholders of the Company, at any which special meeting
the Company shall ask, and the Board shall recommend, that the shareholders of
the Company adopt the Amendment.  The Company shall take all necessary actions
in connection with the calling and holding of any such special meetings,
including  with respect to the preparation, filing and mailing of proxy
materials in accordance with the Exchange Act, with respect to which the
Investors shall have the rights of approval and review set forth in this Section
3.02(a).
 
 
13

--------------------------------------------------------------------------------

 


(b)           Exchange Offer.  As promptly as practicable following the
Restructuring Closing Date (as defined in the Credit Agreement), but not later
than June 30, 2013 (or such later date as approved by the Administrative Agent
(as defined in the Credit Agreement) in its sole discretion), to the extent
required by applicable Law (such determination to be made in good faith
consultation with the Investors), the Company shall prepare and file with the
SEC the Exchange Documents (as defined in the Credit Agreement). The Exchange
Offer shall be on terms mutually agreed between the Company and the Investors
and the Company shall cause the Exchange Offer to comply with applicable
Law.  The Company will use reasonable best efforts to cause the Exchange
Documents to be mailed to the Other Noteholders as promptly as reasonably
practicable after confirmation from the SEC that it has no further comments on
the Exchange Documents (or that the Exchange Documents are otherwise not to be
reviewed by the SEC), or, if no filing of the Exchange Documents with the SEC is
required by applicable Law, no later than the date set forth in the first
sentence of this Section 3.02(b).  The Company will cause the information
included in the Exchange Documents, at the time of the mailing or filing with
the SEC of the Exchange Documents or any amendments or supplements thereto, not
to contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Company shall promptly (A) notify the Investors upon the receipt
of any comments or requests for information of the SEC and its staff and (B)
provide the Investors with copies of all correspondence between the Company and
its Representatives, on the one hand, and the SEC and its staff, on the other
hand, to the extent such correspondence relates to the Exchange
Documents.  Prior to responding to any such comments or requests or the filing
or mailing of the Exchange Documents, the Company (x) shall provide the
Investors with a reasonable opportunity to review and comment on any drafts of
the Exchange Documents and related correspondence and filings and (y) shall
include in such drafts, correspondence and filings all comments reasonably
proposed by the Investors.
 
Section 3.03.      Section 16.  The Company acknowledges and agrees that, with
respect to the transactions contemplated by Section 1.02, the Company and the
Investors ascribed no value to, and the Company gave no consideration for, the
right to convert the Exchanged Convertible Notes into Common Stock (the
“Conversion Rights”) under Article 10 of the Indenture (the “Indenture”), dated
as of December 22, 2009 between the Company, as Issuer, and Wells Fargo Bank,
National Association, as Trustee, governing the Convertible Notes, at the then
effective Conversion Rate (as defined in the Indenture).  The Company represents
and agrees that, in ascribing no value to the Conversion Rights and in giving no
consideration therefor, the Company and the Board each acted in an informed
capacity, with full knowledge of all material facts pertaining to the Conversion
Rights, including the Conversion Rate (as defined in the Indenture) and the
trading price and other trading characteristics of the equity securities of the
Company at such time, and acted in the best interests of the Company.  Assuming
the Investors have not sold and do not sell any shares of Capital Stock within
six months before or after the date hereof or the date of issuance of any
additional shares of Capital Stock, the Company agrees that all other
transactions contemplated by this Agreement, including the exercise of the
Warrant, the issuance of the Parent Preferred Stock and the conversion of the
Parent Preferred Stock into Common Stock in accordance with its terms should not
result in any liability to the Investors under Section 16(b) of the Exchange
Act. The Company agrees to take no position or make any Claim inconsistent with
the acknowledgements, representations and agreements set forth in the preceding
three sentences and shall take all actions reasonably requested by the Investor
to support such acknowledgements, representations and agreements.
 
 
14

--------------------------------------------------------------------------------

 


Section 3.04.       Public Announcements.  No party hereto will issue or cause
the publication of any press release or other public announcement with respect
to this Agreement or the transactions contemplated by this Agreement without the
prior written consent of the other parties hereto; provided, however, that
nothing herein will prohibit any party from issuing or causing publication of
any such press release or public announcement to the extent that such disclosure
is required by Law or Judgment, upon advice of counsel, in which case the party
making such determination will, if practicable under the circumstances, use
reasonable efforts to allow the other parties reasonable time to comment on such
release or announcement in advance of its issuance or publication; provided,
further, that the foregoing shall not restrict, consistent with applicable Law,
communications between the Investors and the investors or potential investors of
the Investors or their Affiliates in the ordinary course of business consistent
with past practice.
 
Section 3.05.      Voting and Support Agreement.  The Company will enforce the
terms of such Voting and Support Agreement and will not amend, modify,
supplement or terminate the Voting and Support Agreement without the prior
written consent of the Investors.
 
Section 3.06.       Negative Covenants.
 
(a)            For so long as the Investors, together with their Affiliates,
beneficially own (as determined pursuant to Rule 13d-3 under the Exchange Act)
at least 50%, in the aggregate, of the shares of Common Stock issued and
delivered to the Investors at the Closing and issued to the Investors upon
conversion of the Parent Preferred Stock (collectively, the “Transaction
Shares”), the Company shall not take, or agree to take, directly or indirectly
through any of its Subsidiaries or otherwise, any of the following actions
(including by means of merger, consolidation, reorganization, recapitalization,
subdivision or split of the Capital Stock of the Company or otherwise) without
(in addition to any other vote or consent required by the Articles of
Incorporation or by applicable law) the prior written consent of the Investors:
 
(A)           (x) amend or alter any provision of the Parent Statement With
Respect to Shares or any other instrument establishing or designating the Parent
Preferred Stock, or (y) adopt, amend, alter or repeal, as applicable, the
Articles of Incorporation or By-laws, any resolution of the Board or any other
instrument establishing and designating common or preferred shares of the
Company or any other class or series of shares or Capital Stock of the Company
whether now existing or hereafter created and determining the relative rights,
privileges and preferences thereof, if, in the case of clause (y), such action
would have an adverse effect on the rights, privileges or preferences of the
Parent Preferred Stock;
 
 
15

--------------------------------------------------------------------------------

 
 
(B)           other than pursuant to the Amendment following its adoption by
shareholders of the Company, increase the authorized number of shares of Common
Stock (including indirectly by effecting a reverse stock split or similar action
without a proportionate reduction in the number of authorized shares of Common
Stock) or issue any shares of Capital Stock of the Company, including any Parent
Preferred Stock (other than: (i) the issuance of authorized Common Stock; (ii)
the issuance of Parent Preferred Stock to the Investors as contemplated by this
Agreement, (iii) Common Stock issued pursuant to any present or future employee,
director or consultant benefit or incentive compensation plan, agreement or
program of or assumed by the Company or any of its Subsidiaries, or (iv) the
issuance of shares of Capital Stock of the Company in connection with a
subdivision or split (excluding a reverse stock split without a proportionate
reduction in the number of authorized shares of Common Stock) of the Capital
Stock of the Company), after the date hereof; or
 
(C)           authorize, designate or issue or obligate itself to issue, whether
by reclassification or otherwise, any Senior Stock or Parity Stock, other than
Common Stock;
 
(D)           create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness of the Company or any of its
Subsidiaries on a consolidated basis having an aggregate principal amount of
more than $5 million; except for (x) the incurrence of any Indebtedness existing
on the date hereof or contemplated by the Restructuring Transactions or that is
otherwise permitted under the Credit Agreement, or (y) the refinancing of
Indebtedness under the Credit Agreement (1) in a principal amount not to exceed
the aggregate amount of all Loans and Commitments then outstanding under the
Credit Agreement (at the time of such refinancing) and (2) on terms no less
favorable to the Company and/or any of its Subsidiaries with respect to interest
expense on such refinanced Indebtedness than are then in effect under the Credit
Agreement (at the time of such refinancing);
 
(E)           create any pledges, liens, charges, mortgages, encumbrances or
security interests of any kind or nature upon any of the material assets of the
Company or any of its Subsidiaries;
 
(F)           sell, assign, transfer, convey or otherwise dispose of material
assets (including material equity of any Subsidiary) or permit any Subsidiary to
do any of the foregoing;
 
 
16

--------------------------------------------------------------------------------

 
 
(G)           engage in any (1) transaction or a series of related transactions
that result in a Sale of the Business, or (2) any merger, consolidation,
reclassification, recapitalization or similar transaction of the Company or any
of its Subsidiaries;
 
(H)           (x) acquire any business or Person, by merger, consolidation or
other purchase of substantial assets of any Person or equity interests of any
Person, in a single transaction or a series of related transactions, other than
assets with a fair market value as determined in good faith by the Board of less
than $5 million or (y) invest in any Person (other than the Company or any
Subsidiary of the Company in which the Company, directly or indirectly, owns at
least 80% of each class of equity securities), in each case, to the extent such
investments are in the form of loans (including guarantees), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, equity interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP, other than
investments with a fair market value as determined in good faith by the Board of
less than $5 million;
 
(I)             increase the number of directors of the Board beyond seven (7)
directors;
 
(J)             make any offer to the Other Noteholders in respect of the
acquisition or exchange of their Convertible Notes except as contemplated by the
terms of the Exchange Offer or the payout of such Convertible Notes in
accordance with the Indenture; or
 
(K)           engage in any transaction, contract or agreement between or for
the benefit of the Company or any of its Subsidiaries, on the one hand, and any
Affiliate of the Company, on the other hand, other than any Permitted
Transaction.
 
(b)           Notwithstanding anything to the contrary and without limiting the
foregoing provisions of this Section 3.06, prior to the exercise of the Warrant
(notwithstanding whether the Exercise Period (as defined in the Warrant) has
commenced) and, following the exercise of the Warrant, for so long as the
Investors hold any Warrant Shares, the Company shall not, without the prior
written consent of the Investors, permit Technitrol to (a) increase the
authorized number of shares of the common stock of Technitrol or other capital
stock of the Technitrol, (b) subdivide the outstanding common stock of
Technitrol into a larger number of shares, or (c) authorize, designate or issue
or obligate itself to issue, whether by reclassification or otherwise, any
shares of common stock of Technitrol or other capital stock of common stock of
Technitrol other than pursuant to the exercise of the Warrant.  In addition,
prior to the exercise of the Warrant and, following the exercise of the Warrant,
for so long as the Investors hold any Warrant Shares, the Company shall not
transfer in any manner, including without limitation by direct or indirect sale,
exchange, gift, assignment, grant of an option or other transfer or disposition,
all or any portion of the Company’s common stock of Technitrol.  This Section
3.06(b) shall terminate automatically upon termination of the Warrant in
accordance with its terms.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.07.      Directors.


(a)           Prior to the exercise of their rights pursuant to Section
3.07(c),  the Company shall, at the request of the Investors at any time prior
to any annual meeting of the shareholders of the Company or special meeting of
the shareholders of the Company at which directors are to be elected, take all
action necessary to cause designees of the Investors (the Investor Directors”)
to be appointed to the Board (in the following numbers):
 
(i)           up to three Investor Directors, for so long as the Investors,
together with their Affiliates, beneficially own (for purposes of this Section
3.07, as determined pursuant to Rule 13d-3 under the Exchange Act) at least 50%
of the Transaction Shares;
 
(ii)          up to two Investor Directors, for so long as the Investors,
together with their Affiliates, beneficially own less than 50% and greater than
25% of the Transaction Shares; or
 
(iii)         up to one Investor Director, for so long as the Investors,
together with their Affiliates, beneficially own less than 25% and greater than
5% of the Transaction Shares;
 
it being understood that if any non-Investor Director declines to resign from
the Board so as to allow for the appointment of an Investor Director in
accordance with this Section 3.07(a), the Company will, (I) subject to Section
3.06(a)(I), at the election of the Investor, increase the number of directors of
the Board to give effect to the rights of the Investors set forth in this
Section 3.07(a), and, (II) at the next annual meeting of the shareholders of the
Company or special meeting of the shareholders of the Company at which directors
are to be elected, decrease the number of directors of the Board to seven (7)
directors and include on the Company’s slate of director nominees such number of
individuals proposed by the Investors as may be permitted under Section 3.07(c).
 
(b)           Upon his or her appointment and election pursuant to Section
3.07(a), each Investor Director shall serve until the next annual meeting of the
shareholders of the Company or special meeting of the shareholders of the
Company at which directors are to be elected following such Investor Director’s
appointment, unless such Investor Director is earlier removed in accordance with
the By-laws, resigns or is otherwise unable to serve.  In the event any Investor
Director is removed, resigns or is unable to serve as a member of the Board
prior to the next annual meeting of the shareholders of the Company or special
meeting of the shareholders of the Company at which directors are to be elected
following such Investor Director’s appointment, the Company shall take all
action necessary to cause the designees of the Investor to fill such vacancy.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           In connection with every annual meeting of the shareholders of the
Company or special meeting of the shareholders of the Company at which directors
are to be elected, for so long as the Investors, together with their Affiliates,
beneficially own (x) at least 50% of the Transaction Shares as of the applicable
record date, the Investors shall have the right to require the Company to
nominate for election to the Board as part of the Company’s slate of director
nominees up to three individuals proposed by the Investors, (y) less than 50%
and greater than 25% of the Transaction Shares as of the applicable record date,
the Investors shall have the right to require the Company to nominate for
election to the Board as part of the Company’s slate of director nominees up to
two individuals proposed by the Investors, and (z) less than 25% and greater
than 5% of the Transaction Shares as of the applicable record date, the
Investors shall have the right to require the Company to nominate for election
to the Board as part of the Company’s slate of director nominees one individual
proposed by the Investors, and, in each case, the Company shall recommend to its
shareholders in favor of the election of such individuals.  Such individuals, if
elected, shall be deemed to be Investor Directors and each such individual shall
serve until the next annual meeting of the shareholders of the Company or
special meeting of the shareholders of the Company at which directors are to be
elected  and until his or her successor is elected and qualifies in accordance
with this Section 3.07 and the By-laws, unless such Investor Director is earlier
removed in accordance with the By-laws, resigns or is otherwise unable to
serve.  In the event any Investor Director is removed, resigns or is unable to
serve as a member of the Board, the Investors shall have the right to fill such
vacancy.  The obligations of the Company under this Section 3.07(c) are
conditioned upon the Investors timely providing to the Company such information
about the individuals proposed by the Investors as may be reasonably required by
the Company to comply with the Company’s obligations under the Exchange Act with
respect to the solicitation of proxies or consents for an annual or special
meeting of shareholders, together with the consent of each such individual to
serve as a director of the Company, if elected.
 
Section 3.08.      NYSE Letter.  As soon as practicable and in any event no
later than two days following the date hereof, the Company shall mail to all of
its shareholders a letter satisfying the requirements of Rule 312.05 of the
NYSE’s Listed Company Manual.


Section 3.09.      Registration Rights Agreement.  Prior to the Closing, the
Company and the Investors shall execute and deliver that certain registration
rights agreement in the form set forth on Exhibit E (the “Registration Rights
Agreement”).  The Company and Technitrol agree that if the Warrant is exercised
they shall enter into a registration rights agreement on similar terms as the
Registration Rights Agreement with such modifications as may be necessary to
give effect to the intent and purpose of the terms of the Registration Rights
Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 3.10.      Tax Reporting and Cooperation.  The Company and the Investors
shall cooperate in good faith with respect to tax reporting and the filing of
Tax Returns with respect to transactions contemplated pursuant to this
Agreement, the Credit Agreement, and related transaction documents, including
with respect to (i) the determination of the issue price and amount of original
issue discount (if any), in each case, for U.S. federal income tax purposes of
the Term A Loan and the Term B Loan, (ii) the allocation of purchase price or
basis to the Common Stock,  the Warrant, Parent Preferred Shares, and the
Warrant Shares, as applicable, (iii) the treatment of the repayment of the
existing loans under the Credit Agreement (before such agreement is amended as
contemplated herein), (iv) the treatment of the exchange of Convertible Notes,
(v) the treatment of the exercise or termination of the Warrant, and (vi) the
treatment of the conversion of the Parent Preferred Stock. The Company shall
deliver (or cause to be delivered) any Tax Return that includes tax reporting
for the foregoing transactions (or the relevant portions of such Tax Returns) to
the Investors, for review at least thirty (30) days prior to the date on which
such Tax Return is required to be filed.  If Investors dispute any item on such
Tax Return, Investors shall notify the Company of such disputed item (or items)
and the basis for its objection.  The parties shall act in good faith to resolve
any such dispute prior to the date on which the relevant Tax Return is required
to be filed.  If the parties cannot resolve any disputed item, the item in
question shall be resolved by an independent accounting firm mutually acceptable
to Company and Investors.   The fees and expenses of such accounting firm shall
be borne equally by the Company and the Investors. The Company shall cause its
Affiliates to comply with the obligations pursuant to this Section 3.10.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 3.11.       Top-Up Option.
 
(a)            Without limiting Section 3.06(a), and subject to the limitations
set forth in Section 3.11(e), following the Closing, until November 19, 2017,
the Company grants to the Investors an irrevocable option (the “Top-Up Option”)
to purchase from the Company, following the consummation of any sale by the
Company of any Capital Stock of the Company (other than: (i) pursuant to any
present or future employee, director or consultant benefit or incentive
compensation plan or program of or assumed by the Company or any of its
Subsidiaries, (ii) in connection with any merger, consolidation, business
combination or any similar extraordinary transaction, or (iii) for the avoidance
of doubt, the issuance of shares of Capital Stock in connection with a
subdivision or split of the Capital Stock), the number of shares of Common Stock
(or, at any time prior to the conversion of the Parent Preferred Stock in
accordance with its terms, if the exercise of such Top-Up Option would result in
the Investors beneficially owning (as the term “beneficial ownership” is defined
in the Indenture) greater than 49.0% of the Common Stock outstanding as of the
time immediately following such exercise, such number of shares of Common Stock
which, together with the other shares of Common Stock then beneficially owned by
the Investors, as would equal 49.0% of the Common Stock outstanding as of the
time immediately following such exercise, together with such number of shares of
Parent Preferred Stock as shall be agreed between the Investors and the Company)
equal to the difference between the number of shares of Capital Stock then held
by the Investors and 64.3795% of the Common Stock of the Company on a fully
diluted basis (the aggregate amount of such securities offered to all Investors,
the “Top-Up Option Shares”).  For the avoidance of doubt, the Investors may, at
their election, exercise the Top-Up Option exclusive of or in combination with
the exercise of their rights under Section 1.03(c).  The Company agrees to take
all actions necessary to give effect to the Top-Up Option, including filing
applicable proxy materials with the SEC and calling and holding shareholder
meetings, as applicable, to approve the issuance to the Investors of the Top-Up
Option Shares, and, to the extent not prohibited by applicable Law, further
agrees that the Investors will have the right to vote the shares of Common Stock
held by them as of the record date for any such meeting at such meeting in favor
of the issuance of the Top-Up Option Shares to the Investors.  For the avoidance
of doubt, without the prior written consent of the Investors, the Company shall
not consummate any transaction that would give rise to the Top-Up Option unless,
following the consummation of such transaction, the Company would have such
number of authorized and unissued shares of Common Stock and, if necessary,
Parent Preferred Stock, equal to or greater than the Top-Up Option
Shares.  Notwithstanding the foregoing, the Company may elect not to extend the
Top-Up Option under this Section 3.11 to any Investor that is not an “accredited
investor” within the meaning of Regulation D under the Securities Act or whose
participation in the offering or sale of Top-Up Option Shares would, in and of
itself, in the reasonable good faith judgment of the Company or its counsel,
require registration or qualification under any U.S. federal, state or non-U.S.
securities law (assuming any such registration and/or qualification would not be
required but for such Investor’s participation) and, if it does so, the Investor
so excluded shall not be entitled to the rights provided under this Section
3.11; provided, that in such case, any other Investor not so excluded shall be
entitled to exercise the rights of the Investor so excluded, with such rights to
be reallocated among the Investors as determined by those of them holding a
majority of the shares of Common Stock beneficially owned by all of them.
Promptly following the consummation of the sale giving rise to the Top-Up
Option, the Company shall give or cause to be given to the Investors a written
notice (the “Sale Notice”), which Sale Notice shall disclose in reasonable
detail the aggregate amount of securities issued in connection with such sale
and the other material terms and conditions of such issuance, including the sale
price (which shall be the sale price for each security subject to the Top-Up
Option) of the securities sold in the offering giving rise to the Top-Up Option.
 
(b)           Subject to applicable law, each Investor (a “Top-Up Rightholder”)
shall have the right for a period of fifteen (15) Business Days after the Top-Up
Rightholder shall have received the Sale Notice (the “Top-Up Rightholder Option
Period”) to purchase its Top-Up Sale Pro Rata Portion of the Top-Up Option
Shares.  If any Top-Up Rightholder does not fully subscribe for the number of
Top-Up Option Shares it is entitled to purchase, then each other participating
Top-Up Rightholder shall be allocated that percentage of the remaining Top-Up
Option Shares not so subscribed for (up to the maximum number of Top-Up Option
Shares that such Top-Up Rightholder is willing to purchase as set forth in the
notice provided pursuant to Section 3.11(c)) determined by dividing (x) the
number of shares of Common Stock held by such Top-Up Rightholder at such time by
(y) the number of shares of Common Stock held by all of the Top-Up Rightholders
who elected to purchase such remaining Top-Up Option Shares.  The procedure
described in the preceding sentence shall be repeated until there are no
remaining Top-Up Option Shares to be allocated, notwithstanding any expiration
of the Top-Up Rightholder Option Period prior to the completion of such
procedure.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)           The right of each Top-Up Rightholder to purchase Top-Up Option
Shares under this Section 3.11 shall be exercisable by delivering written notice
of the exercise thereof, prior to the expiration of the Top-Up Rightholder
Option Period, to the Company.  Each such notice shall state (x) the number of
shares of Common Stock held by such Top-Up Rightholder and (y) the maximum
number of shares of Proposed Sale Shares that such Top-Up Rightholder is willing
to purchase pursuant to this Section 3.11.  The failure of a Top-Up Rightholder
to respond within the Top-Up Rightholder Option Period to the Company shall be
deemed to be a waiver of such Top-Up Rightholder’s rights under this Section
3.11.  Each Top-Up Rightholder may waive its rights under this Section 3.11
prior to the expiration of the Top-Up Rightholder Option Period by giving
written notice to the Company.
 
(d)           Subject to Section 3.11(e), if the Top-Up Rightholders have agreed
to purchase all or a portion of the Top-Up Option Shares set forth in the Sale
Notice, the closing of such purchase shall occur on the fifteenth (15th)
Business Day following the date the most recent notice regarding such election
to purchase was delivered to the Company (or on such other date as agreed by the
Company and the Top-Up Rightholders acquiring a majority of the Top-Up Option
Shares being purchased by all Top-Up Rightholders).  At such closing, if the
Top-Up Option Shares will be represented by certificates, the Company shall
deliver certificates representing the purchased Top-Up Option Shares, which
will, upon issuance by the Company, be duly and validly authorized, issued,
fully paid and nonassessable, not issued in violation of any preemptive or
similar rights arising under law or contract and free from all taxes, liens and
charges with respect to the issuance thereof.  At the closing, each Top-Up
Rightholder shall deliver payment in full in immediately available funds for the
Top-Up Option Shares purchased by it.
 
(e)           Notwithstanding the foregoing, the sale of Top-Up Option Shares to
any Investor may be delayed or conditioned as reasonably necessary to obtain any
required clearance, consent or approval of any governmental authority, including
the passage or termination of any waiting period under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, or any comparable applicable
non-U.S. competition or antitrust law, rule or regulation, it being understood
that, with respect to any such required clearance, consent or approval, the
Company shall reasonably cooperate with the Investors. The exercise by any
Investor of its purchase rights under this Section 3.11 shall be subject to
receipt of any required shareholder approval, to the extent required therefor,
including pursuant to the law of the Commonwealth of Pennsylvania.
 
Section 3.12.       Indenture.  As soon as practicable following the date on
which all of the Convertible Notes have been acquired, directly or indirectly,
by the Company or funds or securities necessary to satisfy and discharge the
obligations of the Company under the Indenture have been deposited or delivered
with the Trustee (as defined in the Indenture), the Company shall take all
action necessary to cause its obligations under the Indenture to be satisfied
and discharged and cease to be of further effect in accordance with Article 8 of
the Indenture.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 3.13.       Exclusivity. During the period commencing on the date of
this Agreement through November 30, 2012, the Company shall comply with its
obligations set forth in that certain letter agreement dated November 6, 2012
between the Company and Oaktree Capital Management, L.P.


ARTICLE IV
 
Conditions Precedent to Obligations of the Investors
 
The obligations of the Investors to consummate the transactions contemplated by
this Agreement are subject to the satisfaction (or waiver by the Investors in
writing) of the following conditions as of the Closing Date:


Section 4.01.       Representations and Warranties.  (a) The representations and
warranties of the Company, Technitrol and Singapore Borrower set forth in this
Agreement shall be true and correct in all material respects (except with
respect to representations and warranties that contain a materiality
qualification, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, true and
correct in all respects, with respect to representations and warranties that
contain a materiality qualification) as of such earlier date.
 
Section 4.02.       Covenants and Agreements.  The Company and Technitrol shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed and complied with by each
of them prior to or on the Closing Date.
 
Section 4.03.       Credit Agreement.  The conditions precedent of the
obligations of the Lenders set forth in Article IV of the Credit Agreement shall
have been satisfied.
 
Section 4.04.       NYSE Notice.  The NYSE Letter as in effect as of the date of
this Agreement shall continue to be in full force and effect without amendment.
 
Section 4.05.       Officer’s Certificate.  (a) The Company shall have delivered
to the Investors a certificate, signed by an executive officer of the Company
and dated as of the Closing Date, certifying as to the matters set forth in
Sections 4.01 and 4.02 with respect to the Company, and Section 4.04, (b)
Technitrol shall have delivered to the Investors a certificate, signed by an
executive officer of Technitrol and dated as of the Closing Date, certifying as
to the matters set forth in Sections 4.01 and 4.02 with respect to Technitrol,
and (c) Singapore Borrower shall have delivered to the Investors a certificate,
signed by an executive officer of Singapore Borrower and dated as of the Closing
Date, certifying as to the matters set forth in Sections 4.01 with respect to
Singapore Borrower.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 4.06.       Warrant.  The Warrant shall have been executed and delivered
to the Investors by Technitrol.
 
Section 4.07.       Opinions of Counsel.  The Company shall have delivered
opinions of counsel of the Company to the Investors in the form attached hereto
as Exhibit F.
 
Section 4.08.       Legal Prohibition.  No law shall be in effect and no order
shall have been entered, in each case that restrains, enjoins or prohibits the
performance of all or any part of this Agreement or the consummation of all or
any part of the transactions contemplated by this Agreement or declares unlawful
the transactions contemplated by this Agreement or would cause any of the
transactions contemplated by this Agreement to be rescinded.
 
 
Section 4.09.       NYSE Related Matters.  The Company shall have an average
global market capitalization over a consecutive 30 trading-day period (ending on
the trading day immediately prior to the Closing) for purposes of Rule 802.01B
of the NYSE’s Listed Company Manual of greater than $20,000,000, and the
Investors shall have received such other confirmation from the NYSE, acceptable
to the Investors in their sole discretion, that, based on the Company’s
application for the financial viability exception to the NYSE stockholder
approval policy submitted to the NYSE on November 6, 2012 and provided to the
Investors, the NYSE does not intend, within six months of the Closing Date, to
initiate any delisting procedures in respect of the Common Stock.
 
ARTICLE V
 
Conditions Precedent to Obligations of the Company
 
The obligations of the Company and Technitrol to consummate the transactions
contemplated by this Agreement are subject to the satisfaction (or waiver by the
Company in writing) of the following conditions as of the Closing Date:


Section 5.01.       Representations and Warranties.  The representations and
warranties of the Investors set forth in this Agreement shall be true and
correct in all material respects (except with respect to representations and
warranties that contain a materiality qualification, which shall be true and
correct in all respects) as of the date hereof and as of the Closing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, true and correct in all respects, with respect to representations
and warranties that contain a materiality qualification) as of such earlier
date.
 
Section 5.02.       Covenants and Agreements.  The Investors shall have
performed and complied in all material respects with all covenants and
agreements required by this Agreement to be performed and complied with by it
prior to or on the Closing Date.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.03.      Officer’s Certificate.  The Investors shall have delivered to
the Company a certificate, signed by an executive officer of the Investors and
dated as of the Closing Date, certifying as to the matters set forth in Sections
5.01 and 5.02.
 
Section 5.04.       Legal Prohibition.  No law shall be in effect and no order
shall have been entered, in each case that restrains, enjoins or prohibits the
performance of all or any part of this Agreement or the consummation of all or
any part of the transactions contemplated by this Agreement or declares unlawful
the transactions contemplated by this Agreement or would cause any of the
transactions contemplated by this Agreement to be rescinded.
 
ARTICLE VI
 
Indemnification
 
Section 6.01.       Indemnification by the Company.  Notwithstanding any
termination of this Agreement, the Company and Technitrol shall, jointly and
severally, indemnify and hold harmless (including the advancement of expenses
(subject to customary reimbursement agreements), including expenses related to
the investigation of any Claim and reasonable fees, expenses and disbursements
of attorneys and other professionals, incurred prior to any assumption of the
defense of such Claim by the Company) the Investors and their Affiliates and
each of their respective officers, directors, employees, agents, partners,
members, shareholders, Representatives and Affiliates, and each Person or
entity, if any, that controls the Investors within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act and the officers,
directors, employees, agents and employees of each such controlling Person
(each, an “Investor Indemnified Person”) against any and all losses, claims,
damages, actions, liabilities, costs and expenses (including costs and expenses
related to the investigation of any Claim and reasonable fees, expenses and
disbursements of attorneys and other professionals) (collectively, “Losses”),
arising out of, directly or indirectly resulting from, or relating to any Claim
instituted, commenced or brought by any Governmental Entity, shareholder of the
Company or any other Person (other than (i) a Claim by any Investor or any
Affiliate of such Investor (except in the case of any action to enforce its
rights under this Section 6.01) or (ii) a direct Claim by the Company and its
Subsidiaries (for the avoidance of doubt, a derivative Claim brought by or on
behalf of the Company or its Subsidiaries is not such a direct Claim)) based on,
resulting from, or relating to this Agreement or the transactions contemplated
by this Agreement and enforcement of this Section 6.01, except that neither the
Company nor Technitrol will be required to indemnify any Investor Indemnified
Person for Losses resulting from its gross negligence, willful misconduct or
willful and material breach of this Agreement.  It is further agreed that the
Company’s and Technitrol’s indemnification obligations hereunder with respect to
Claims relating to a breach by the Company of the Indenture as a result of this
Agreement or the transactions contemplated hereby shall be limited to costs and
expenses related to the investigation of any such Claim and reasonable fees,
expenses and disbursements of attorneys and other professionals.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
Termination
 
Section 7.01.      Termination.  This Agreement may be terminated on or prior to
the Closing Date as follows:
 
(a)            by the mutual written consent of the Investors and the Company;
 
(b)           by the Investors (if they are not in material breach of their
representations, warranties, covenants or agreements under this Agreement so as
to cause any of the conditions set forth in Section 5.01 or 5.02 not to be
satisfied), upon written notice to the Company, if there has been a material
violation, breach or inaccuracy of any representation, warranty, covenant or
agreement of the Company, Technitrol or Singapore Borrower contained in this
Agreement, which violation, breach or inaccuracy would cause any of the
conditions set forth in Sections 4.01, 4.02 or 4.03 not to be satisfied, and
such violation, breach or inaccuracy has not been waived by the Investors or
cured by the Company or Technitrol, as applicable, within 10 Business Days after
receipt by the Company of written notice thereof from the Investors or is not
reasonably capable of being cured prior to the Termination Date;
 
(c)            by the Company (if the Company, Technitrol and Singapore Borrower
are not in material breach of its representations, warranties, covenants or
agreements under this Agreement so as to cause any of the conditions set forth
in Sections 4.01, 4.02 or 4.03 not to be satisfied), upon written notice to the
Investors, if there has been a material violation, breach or inaccuracy of any
representation, warranty, agreement or covenant of the Investors contained in
this Agreement, which violation, breach or inaccuracy would cause any of the
conditions set forth in Section 5.01 or 5.02 not to be satisfied, and such
violation, breach or inaccuracy has not been waived by the Company or cured by
the Investors within 10 Business Days after receipt by the Investors of written
notice thereof from the Company or is not reasonably capable of being cured
prior to the Termination Date;
 
(d)           by the Investors or the Company, upon written notice to the other,
if the transactions contemplated hereby have not been consummated on or before
November 30, 2012 (the “Termination Date”); provided that no party shall be
entitled to terminate this Agreement pursuant to this Section 7.01(d) if such
party’s willful breach of this Agreement has prevented or materially delayed the
consummation of the transactions contemplated hereby;
 
(e)            by the Investors or the Company, upon written notice to the
other, if a court of competent jurisdiction or any other Governmental Entity
shall have issued a final, non-appealable Judgment preventing or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement;
or
 
 
26

--------------------------------------------------------------------------------

 
 
(f)            by the Investors if the condition set forth in Section 4.04 or
4.09 is not satisfied as of any date on or after November 19, 2012 that all
other conditions set forth in Sections 4.01, 4.02 and 4.03  to the Closing are
satisfied or waived (other than those conditions which, by their terms, are to
be satisfied or waived at the Closing, and which are, at the time of the
termination of this Agreement, capable of being satisfied if the Closing were to
occur at such time).
 
Section 7.02.      Survival After Termination.  If this Agreement is terminated
in accordance with Section 7.01, this Agreement shall become void and of no
further force and effect, and there shall be no liability on the part of any
party to this Agreement or their respective officers, directors, employees,
agents, partners, members, shareholders, Representatives and Affiliates, except
that the provisions of this Section 7.02 and Article VIII (Miscellaneous) shall
survive the termination of this Agreement and that nothing herein shall relieve
any party from any liability for fraud or any willful material breach of the
provisions of this Agreement prior to such termination.
 
ARTICLE VIII
 
Miscellaneous
 
Section 8.01.      Amendments, Waivers, etc.  This Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by the
party against whom such amendment or waiver shall be enforced. The failure of
any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.
 
Section 8.02.      Counterparts and Facsimile.  This Agreement may be executed
in two or more identical counterparts (including by facsimile), each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy or otherwise) to the other parties.
 
Section 8.03.      Governing Law; Submission to Jurisdiction; Waiver of Venue;
Service of Process; Specific Performance; Liquidated Damages.
 
(a)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           SUBMISSION TO JURISDICTION.  EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE COUNTY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
(c)            WAIVER OF VENUE.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN SUBSECTION (B) ABOVE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.05.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)            SPECIFIC PERFORMANCE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF
THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS
AGREEMENT IN ANY COURT OF COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF
DAMAGES OR OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE
SECURING OR POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. THE
PARTIES AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC ENFORCEMENT IS
UNENFORCEABLE, INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY REASON, NOR TO
ASSERT THAT A REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN ADEQUATE REMEDY.
 
 
28

--------------------------------------------------------------------------------

 
 
(f)            LIQUIDATED DAMAGES.
 
(i)           NOTWITHSTANDING SECTION 8.03(E), AT THE INVESTORS’ OPTION, IN LIEU
OF A REMEDY OF SPECIFIC ENFORCEMENT, IN THE EVENT OF ANY TERMINATION BY THE
INVESTORS OF THIS AGREEMENT PURSUANT TO SECTIONS 7.01(B) OR 7.01(D) (IN ANY
CASE, AS A RESULT OF OR ARISING OUT OF THE WILLFUL BREACH OF THIS AGREEMENT BY
THE COMPANY OR TECHNITROL) OR THIS AGREEMENT’S TERMINATION OTHERWISE AS A RESULT
OF OR ARISING OUT OF THE FRAUD OR WILLFUL MATERIAL BREACH OF THIS AGREEMENT BY
THE COMPANY OR TECHNITROL, THE COMPANY AND TECHNITROL SHALL BE OBLIGATED,
JOINTLY AND SEVERALLY, TO PAY TO THE INVESTORS $5 MILLION IN THE AGGREGATE
WITHIN (THE “TERMINATION FEE”) TWO (2) BUSINESS DAYS OF THE DATE OF SUCH
TERMINATION.
 
(ii)           NOTWITHSTANDING SECTION 8.03(E), AT THE COMPANY’S OPTION, IN LIEU
OF A REMEDY OF SPECIFIC ENFORCEMENT, IN THE EVENT OF  ANY TERMINATION BY THE
COMPANY OF THIS AGREEMENT PURSUANT TO SECTIONS 7.01(C) OR 7.01(D) (IN ANY CASE,
AS A RESULT OF OR ARISING OUT OF THE WILLFUL BREACH OF THIS AGREEMENT BY THE
INVESTORS) OR THIS AGREEMENT’S TERMINATION OTHERWISE AS A RESULT OF OR ARISING
OUT OF THE FRAUD OR WILLFUL MATERIAL BREACH OF THIS AGREEMENT BY THE INVESTORS,
THE INVESTORS SHALL BE OBLIGATED, SEVERALLY AND NOT JOINTLY, TO PAY TO THE
COMPANY PRO RATA IN ACCORDANCE WITH THEIR PURCHASE OBLIGATIONS HEREUNDER THE
TERMINATION FEE WITHIN TWO (2) BUSINESS DAYS OF THE DATE OF SUCH TERMINATION.
 
(iii)           THE PARTIES ACKNOWLEDGE THAT THE AGREEMENTS CONTAINED IN THIS
SECTION 8.03(F) ARE AN INTEGRAL PART OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THAT WITHOUT THESE AGREEMENTS THE PARTIES WOULD NOT ENTER INTO THIS
AGREEMENT, AND THAT THE DAMAGES SUFFERED BY THE PARTIES AS A RESULT OF THE
EVENTS GIVING RISE TO SUCH DAMAGES AND RESULTANT TERMINATION OF THIS AGREEMENT
WOULD BE DIFFICULT TO QUANTIFY AND THAT THE AMOUNTS SET OUT IN THIS SECTION
8.03(F) REPRESENT LIQUIDATED DAMAGES WHICH ARE A GENUINE PRE-ESTIMATE OF THE
DAMAGES, INCLUDING OPPORTUNITY COSTS, WHICH THE COMPANY OR THE INVESTORS WILL
SUFFER OR INCUR AS A RESULT OF THE EVENTS GIVING RISE TO SUCH DAMAGES AND
RESULTANT TERMINATION OF THIS AGREEMENT, AND ARE NOT PENALTIES. EACH PARTY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO RAISE AS A DEFENSE THAT ANY SUCH
LIQUIDATED DAMAGES ARE EXCESSIVE, PUNITIVE OR OTHERWISE NOT ENFORCEABLE IN ANY
WAY.   EACH PARTY AGREES THAT THE TERMINATION FEE SHALL BE THE SOLE AND
EXCLUSIVE REMEDY FOR ANY LOSS SUFFERED BY SUCH PARTY AS A RESULT OF ANY
TERMINATION OF THIS AGREEMENT DUE TO THE WILLFUL BREACH OF THIS AGREEMENT BY ANY
OTHER PARTY, AND UPON PAYMENT OF SUCH AMOUNT NO PERSON SHALL HAVE ANY RIGHTS OR
CLAIMS AGAINST THE PAYING PARTY OR ANY OF ITS AFFILIATES UNDER THIS AGREEMENT OR
IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 8.04.     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
Section 8.05.     Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:
 

  (a) If to the Company or Technitrol:          
Pulse Electronics Corporation
   
12220 World Trade Drive
   
San Diego, California  92128
         
Attention: Chief Financial Officer
   
Telephone: (858) 674-8100
   
Facsimile: (858) 674-8262
         
with a copy (which shall not constitute notice) to:
         
Victor H. Boyajian, Esq.
   
SNR Denton US LLP
   
1221 Avenue of the Americas
    New York, NY  10020-1089          
Telephone: (212) 768-5349
     Facsimile: (212) 768-6800

 
 
30

--------------------------------------------------------------------------------

 
 

  (b) If to the Investors:           Oaktree Capital Management, L.P.     333
South Grand Avenue, 28th Floor     Los Angeles, CA  90071           Attention:
Kenneth Liang    
Facsimile: (213) 830-8522
          with a copy (which shall not constitute notice) to:          
Paul, Weiss, Rifkind, Wharton and Garrison, LLP
   
1285 6th Avenue
    New York, NY 10019           Attention: Kenneth M. Schneider, Esq.    
Facsimile: (212) 492-0303             Attention: Lawrence G. Wee, Esq.      
Facsimile:  (212) 492-0052

 
or to such other address as any Person shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if sent by
overnight delivery service.  Any party to this Agreement may notify any other
party of any changes to the address or any of the other details specified in
this paragraph.  Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.
 
Section 8.06.      Entire Agreement, etc.  This Agreement, the Loan Documents
(as defined in the Credit Agreement) (including all schedules and exhibits
hereto and thereto), together with the Warrant, constitute the entire agreement,
and supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof and thereof.
 
 
31

--------------------------------------------------------------------------------

 
 
Section 8.07.      Definitions
 
(a)            “Affiliate” means, with respect to any specified Person or
entity, any other Person or entity directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person or entity; provided, that the Company and its Subsidiaries shall not be
deemed to be Affiliates of the Investors or any of their respective Affiliates.
For the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
(b)            “Business Day” means any weekday that is not a day on which
banking institutions in New York, New York are authorized or required by law,
regulation or executive order to be closed.
 
(c)           “Capital Stock” means (a) any shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation; (b)
any ownership interests in non-corporate Person (including any company,
partnership, association, limited liability company, limited partnership,
limited liability partnership, joint venture, business enterprise, trust or
other legal entity), including membership interests, partnership interests,
joint venture interests and beneficial interests; and (c) any warrants, options,
convertible or exchangeable securities, subscriptions, rights (including any
preemptive or similar rights), calls or other rights to purchase or acquire any
of the foregoing.
 
(d)           “Claim” means any demand, action, claim, suit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding, at law or in equity),
hearing, examination or investigation.
 
(e)           “Commitments” shall have the meaning set forth in the Credit
Agreement.
 
(f)            “Credit Agreement” means the Credit Agreement dated as of
February 28, 2008, as amended and restated as of February 19, 2009, as further
amended and restated as of August 5, 2011, as further amended and restated as of
March 9, 2012, and as further amended and restated as of November 7, 2012, among
the Company and certain of the Company’s Subsidiaries, as borrowers, JPMorgan
Chase Bank, N.A., as the Administrative Agent and the lenders party thereto.
 
(g)           “Pro Forma Fully Diluted Basis” means the aggregate number of
shares of Common Stock deemed to be outstanding immediately following
consummation of the Closing, determined on a pro forma basis, without
duplication, as follows.  The sum of: (A) the aggregate number of shares of
Common Stock actually outstanding; (B) the aggregate number of shares of Common
Stock subject to outstanding Options (whether vested or unvested); (C) the
aggregate number of shares of Common Stock underlying any outstanding warrants,
including warrants issued to the Lenders party to the Third Amendment Agreement
(or designated Affiliates thereof) (as such terms are defined in the Credit
Agreement), (D) the aggregate number of restricted shares of Common Stock
outstanding; (E) the aggregate number of shares of Common Stock into which the
Parent Preferred Stock would be convertible assuming the issuance of the Parent
Preferred Stock following termination of the Warrant, and assuming 100%
participation by the Other Noteholders in the Exchange Offer; (F) the aggregate
number of shares of Common Stock issuable to the Investors pursuant to Section
1.02 and to the Other Noteholders based on the Other Noteholders’ actual
participation in the Exchange Offer; and (G) other than the Convertible Notes,
the aggregate number of all other shares of Capital Stock of the Company (on an
as-converted basis) outstanding.
 
 
32

--------------------------------------------------------------------------------

 
 
(h)           “GAAP” shall mean U.S. generally accepted accounting principles
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the U.S. accounting profession, which are in effect from time to time.
 
(i)           “Indebtedness” shall have the meaning set forth in the Credit
Agreement.
 
(j)           “Loans” and “Loan Parties” shall each have the meaning set forth
in the Credit Agreement.
 
(k)           “Option” means any option to purchase shares of Common Stock
issued pursuant to the Company’s 2001 Stock Option Plan, amended and restated as
of November 8, 2010 and 2012 Omnibus Incentive Compensation Plan.
 
(l)           “Parity Stock” shall mean any class or series of Capital Stock of
the Company, other than Common Stock, hereafter authorized.
 
(m)           “Permitted Transaction” means:
 
(A)           any employment agreement or director’s engagement agreement,
employee benefit plan, officer or director indemnification agreement or any
similar arrangement entered into by the Company or any of its Subsidiaries in
the ordinary course of business and payments pursuant thereto;
 
(B)           transactions between or among the Company and/or any Subsidiaries
of the Company in the ordinary course of business;
 
(C)           payment of reasonable and customary fees and reimbursements of
expenses (pursuant to indemnity arrangements or otherwise) of officers,
directors, employees or consultants of the Company or any of its Subsidiaries;
 
 
33

--------------------------------------------------------------------------------

 
 
(D)           loans or advances to employees in the ordinary course of business;
or
 
(E)           any transaction, contract or agreement contemplated by the
Restructuring Transactions.
 
(n)           “Person” shall mean any individual, corporation, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization, limited liability company or government or other entity.
 
(o)           “Representative” means, with respect to any Person, the directors,
officers, employees, investment bankers, financial advisors, attorneys,
accountants or other advisors, agents or representatives of such Person.
 
(p)           “Restructuring Transactions” shall have the meaning set forth in
the Credit Agreement.
 
(q)           “Sale of the Business” shall mean any sale, merger,
reorganization, consolidation, share exchange or other business combination
which, in one transaction or a series of related transactions, results in (i)
the Common Stock and the Preferred Stock (on an as-converted basis, assuming,
for the avoidance of doubt, 100% participation by the Other Noteholders in the
Exchange Offer if any such transaction shall occur prior to the consummation of
the Exchange Offer) being converted into less than a majority of the combined
voting power of the voting stock of the surviving or acquiring entity or (ii) a
transfer of all or substantially all of the assets of the Company and its
Subsidiaries.
 
(r)           “Senior Stock” shall mean any class or series of Capital Stock of
the Company hereafter authorized that expressly would rank senior to the Parent
Preferred Stock, or would have preference or priority over the Parent Preferred
Stock, as to the dividend rights, redemption rights and rights on the
distribution of assets on any voluntary or involuntary liquidation, winding up
or dissolution of the affairs of the Company.
 
(s)           A “Subsidiary” of any Person means another Person, an amount of
the voting securities, other voting rights or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, more than 50%
of the equity interests of which) is owned directly or indirectly by such first
Person.
 
(t)           “Takeover Statutes” shall mean so-called “fair price,”
“moratorium,” “control share acquisition” or other similar state anti-takeover
laws.
 
(u)           “Top-Up Sale Pro Rata Portion” with respect to any Investor at any
time shall mean a fraction, the numerator of which is the number of shares of
Common Stock held by such Investor at such time, and the denominator of which is
the number of all shares of Common Stock outstanding at such time.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 8.08.       Interpretation.  When a reference is made in this Agreement
to an Article, Section or Schedule, such reference shall be to an Article or
Section of, or a Schedule to, this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The word “or”
shall not be exclusive.  All references to “$” mean the lawful currency of the
United States of America.  The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  Except as
specifically stated herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  Except as otherwise specified herein, references to a
Person are also to its permitted successors and assigns. Each of the parties has
participated in the drafting and negotiation of this Agreement.  If an ambiguity
or question of intent or interpretation arises, this Agreement must be construed
as if it is drafted by all the parties and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authorship of any of
the provisions of this Agreement.
 
Section 8.09.       Singapore Borrower Payment Obligation.  The Company
represents that it and each Domestic Subsidiary (including the U.S. consolidated
or affiliated group that includes the Company (or any Domestic Subsidiary))
files income Tax Returns on a calendar year basis.  If the Company, any Domestic
Subsidiary, or a U.S. consolidated or affiliated Tax group that includes the
Company (or any Domestic Subsidiary) is required to include any Subsidiary
Amounts in its taxable income for U.S. Tax purposes and for its 2012 taxable
year as a result of a Final Determination, the Singapore Borrower agrees, as an
inducement for making the Term A Loans, to pay to the Investors that made such
loans an amount equal to (A) the 2012 taxable year Taxes that the Company (or
any Domestic Subsidiary) is required to pay with respect to or as a result of
such Subsidiary Amounts being included in taxable income multiplied by (B)
64.3795%.  Notwithstanding any other provision of this Agreement to the
contrary, this Section 8.09 shall survive until ninety (90) days after the
expiration of the applicable statute of limitations.
 
For purposes of this Agreement:
 
 
35

--------------------------------------------------------------------------------

 
 
(a)           “Domestic Subsidiary” means any Subsidiary of the Company that is
organized under the laws of the United States or a political subdivision
thereof.
 
(b)           “Final Determination” means a settlement, compromise, or other
agreement with the relevant taxing authority, whether contained in an Internal
Revenue Service Form 870 or other comparable form, or otherwise, or such
procedurally later event, such as a closing agreement with the relevant taxing
authority, an agreement contained in Internal Revenue Service Form 870-AD or
other comparable form, an agreement that constitutes a “determination” under
Section 1313(a)(4) of the U.S. Internal Revenue Code of 1986, as amended, a
deficiency notice with respect to which the period for filing a petition with
the Tax Court or the relevant state, local or foreign tribunal has expired or a
decision of any court of competent jurisdiction that is not subject to appeal or
as to which the time for appeal has expired.
 
(c)           “Foreign Subsidiary” means any Subsidiary of the Company that is
not a Domestic Subsidiary.
 
(d)           “Subsidiary Amount” means the aggregate amount of distributions
Foreign Subsidiaries are deemed to pay to Domestic Subsidiaries or the Company,
as applicable, for United States income Tax purposes with respect any actions or
transactions entered into during that portion of the Domestic Subsidiaries’ or
the Company’s 2012 taxable year prior to the date of this Agreement.
 
(e)            “Taxes” means (i) any and all federal, state, provincial, local,
foreign and other taxes, levies, fees, imposts, duties, and similar governmental
charges (including any interest, fines, assessments, penalties or additions to
tax imposed in connection therewith or with respect thereto) including, without
limitation (x) taxes imposed on, or measured by, income, franchise, profits or
gross receipts, and (y) ad valorem, value added, capital gains, sales, goods and
services, use, real or personal property, capital stock, license, branch,
payroll, estimated withholding, employment, social security (or similar),
unemployment, compensation, utility, severance, production, excise, stamp,
occupation, premium, windfall profits, transfer and gains taxes, and customs
duties, (ii) any and all liability for the payment of any items described in
clause (i) above as a result of being (or ceasing to be) a member of an
affiliated, consolidated, combined, unitary or aggregate group (or being
included (or being required to be included) in any Tax Return related to such
group and (iii) any and all liability for the payment of any amounts as a result
of any express or implied obligation to indemnify any other person, or any
successor or transferee liability, in respect of any items described in clause
(i) or (ii) above.
 
(f)           “Tax Return” means any and all reports, returns, declarations,
claims for refund, elections, disclosures, estimates, information reports or
returns or statements required to be supplied to a taxing authority in
connection with (i)Taxes or (ii) pursuant to this Agreement, the Credit
Agreement, and related transaction documents the transactions contemplated,
including any schedule or attachment thereto or amendment thereof.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 8.10.      Severability.  Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction.  If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.
 
Section 8.11.       No Third- Party Beneficiaries.  Nothing expressed or
referred to in this Agreement will be construed to give any Person, other than
the parties to this Agreement, any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement,
except that the provisions of Article VI shall inure to the benefit of the
Persons referred to in that section.
 
Section 8.12.       Assignment.  Except as otherwise provided herein, neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other parties and any
purported assignment in violation of this Section 8.11 shall be void ab initio;
provided that the Investors shall have the right to assign this Agreement to one
or more of their Affiliates, provided that such assignment shall not relieve the
Investors from any of their obligations under this Agreement.
 
[Signature page follows]
 
 
37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first written above.
 

  PULSE ELECTRONICS CORPORATION      
By:
      /s/ Ralph E. Faison    
Name:
Ralph E. Faison
   
Title:
President & CEO
          TECHNITROL DELAWARE, INC.      
By:
      /s/ Drew A. Moyer    
Name:
Drew A. Moyer
   
Title:
President
          Solely for purposes of Sections 2.02, 4.05 and 8.09:       PULSE
ELECTRONICS (SINGAPORE) PTE. LTD.      
By:
      /s/ Drew A. Moyer    
Name:
Drew A. Moyer
   
Title:
Director

 
[Signature Page to Investment Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
OAKTREE OPPORTUNITIES FUND
  VIIIB DELAWARE, L.P.      
By:
Oaktree Fund GP, LLC   Its: General Partner      
By:
Oaktree Fund GP I, L.P.   Its: Managing Member      
By:
     /s/ Bruce A. Karsh    
Name:
Bruce A. Karsh
   
Title:
Authorized Signatory
          By:       /s/ Edgar Lee     Name: Edgar Lee     Title: Authorized
Signatory

 

 
OAKTREE VALUE OPPORTUNITIES
  FUND HOLDINGS, L.P.      
By:
Oaktree Value Opportunities Fund GP, L.P.   Its: General Partner      
By:
Oaktree Value Opportunities Fund GP Ltd.     Its: General Partner         By:
Oaktree Capital Management, L.P.   Its:  Director      
By:
     /s/ Bruce A. Karsh    
Name:
Bruce A. Karsh
   
Title:
President
          By:       /s/ Edgar Lee     Name: Edgar Lee     Title: Senior Vice
President

 
[Signature Page to Investment Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
OCM PE HOLDINGS, L.P.
     
By:
Oaktree Fund GP, LLC   Its: General Partner         By: Oaktree Fund GP I, L.P.
  Its:  Managing Member      
By:
      /s/ Bruce A. Karsh    
Name:
Bruce A. Karsh
   
Title:
Authorized Signatory
          By:        /s/ Edgar Lee     Name: Edgar Lee     Title: Authorized
Signatory

 
[Signature Page to Investment Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
Form of Warrant
 
THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR SUCH STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION THEREUNDER.
 

--------------------------------------------------------------------------------


TECHNITROL DELAWARE, INC.
COMMON STOCK PURCHASE WARRANT
 

--------------------------------------------------------------------------------


This certifies that, for good and valuable consideration, Technitrol Delaware,
Inc., a Delaware corporation (the “Company”), grants to OCM PE Holdings, L.P.
(the “Warrantholder”), the right (the “Warrant”) to purchase from the Company,
during the Exercise Period (as defined below), an aggregate of 248 of the shares
of common stock, par value $0.01 per share (the “Warrant Shares”), of the
Company, at the per share exercise price of $0.01 (the “Exercise Price”), all
subject to the terms, conditions and adjustments herein set forth.


Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to such terms in the Investment Agreement.
 
1.         Warrant.  This Warrant is issued pursuant to, and in accordance with,
Section 1.03(b)(ii) of the Investment Agreement (the “Investment Agreement”),
dated as of November 7, 2012, by and among the Company, Pulse Electronics
Corporation, the Investors, and, solely for purposes of Sections 2.02, 4.05 and
8.09 of the Investment Agreement, Pulse Electronics (Singapore) Pte. Ltd.  This
Warrant is for the Warrant Shares.
 
2.         Exercise of Warrant; Payment of Taxes.


2.1         Exercise of Warrant.  Subject to the terms and conditions set forth
herein, this Warrant may be exercised at any time and from time to time, by the
Warrantholder during the Exercise Period by:


(a)         the surrender of this Warrant to the Company, with a duly executed
exercise form substantially in the form attached hereto as Exhibit A (an
“Exercise Form”), and


(b)         the delivery of payment to the Company, for the account of the
Company, by cash, wire transfer, certified or official bank check or any other
means approved by the Company, of the aggregate Exercise Price in lawful money
of the United States of America.

 
 

--------------------------------------------------------------------------------

 

The Company agrees that the Warrant Shares shall be deemed to be issued to the
Warrantholder as the record holder of such Warrant Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid.


The “Exercise Period” shall mean the date commencing on the earlier of (x) the
date that is five business days following the Special Meeting, if the
shareholders of Pulse Electronics Corporation do not adopt the Amendment, and
(y) March 1, 2013 (or, in either case, such later date as shall be specified in
writing by the Investors in their sole discretion, at least three business days
prior to the then applicable date), and terminating on March 1, 2023.


2.2         Issuance of Warrant Shares.  Upon receipt of the Exercise Form and
payment of the aggregate Exercise Price, the Company shall issue the Warrant
Shares then exercised by recording the name of the Warrantholder and the number
of shares of Common Stock issuable in the books and records of the Company.


2.3         Payment of Taxes.  The Company will pay all documentary stamp or
other issuance taxes, if any, attributable to the issuance of Warrant Shares
upon the exercise of this Warrant.


3.         Restrictive Legends.  Each Warrant (and each Warrant issued in
substitution for any Warrant pursuant to Section 6) shall be stamped or
otherwise imprinted with a legend in substantially the form set forth on the
cover of this Warrant.


4.         Warrant and Shares Issuable.  The Company covenants and agrees as
follows:


(a)           This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.


(b)           All Warrant Shares issuable upon the exercise of this Warrant
shall, upon issuance, be duly authorized by all necessary corporate action and
validly issued, fully paid and non-assessable, not subject to any preemptive
rights or  restrictions on transfer (other than under applicable state and
federal securities laws), and shall be free from all pledges, liens, charges,
mortgages, encumbrances or security interests of any kind or nature whatsoever,
other than taxes in respect of any transfer occurring contemporaneously with
such issue.


(c)           The Company shall not, by amendment of its certificate of
incorporation or by-laws or through any reorganization, transfer of assets,
spin-off, consolidation, merger, dissolution, issue or sale of securities or any
other action or inaction, seek to avoid the observance or performance of any of
the terms of this Warrant, and shall at all times in good faith assist in
performing and giving effect to the terms hereof and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder.

 
2

--------------------------------------------------------------------------------

 


(d)           During the Exercise Period, the Company shall at all times reserve
and keep available out of its authorized but unissued Common Stock, solely for
the purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant, and the par value per
Warrant Share shall at all times be less than or equal to the applicable
Exercise Price. The Company shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares of Common Stock upon the exercise of this Warrant.


5.           Other Covenants of the Company.  Notwithstanding anything to the
contrary, prior to the exercise of the Warrant (notwithstanding whether the
Exercise Period has commenced) and, following the exercise of the Warrant, for
so long as the Warrantholder holds any Common Stock, the Company shall not,
without the prior written consent of the Warrantholder, (a) increase the
authorized number of shares of Common Stock or other capital stock of the
Company, (b) subdivide the outstanding Common Stock into a larger number of
shares, or (c) authorize, designate or issue or obligate itself to issue,
whether by reclassification or otherwise, any shares of Common Stock or other
capital stock of the Company other than pursuant to the exercise of the Warrant.


6.         Loss or Destruction of Warrant.  Subject to the terms and conditions
hereof, upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant, the Company will
execute and deliver a new Warrant of like tenor.


7.         Ownership of Warrant.  The Company may deem and treat the Person in
whose name this Warrant is registered as the holder and owner hereof
(notwithstanding any notations of ownership or writing hereon made by anyone
other than the Company) for all purposes and shall not be affected by any notice
to the contrary, until presentation of this Warrant for registration of
transfer.


8.         Amendments, Waivers, etc.  Any provision of this Warrant may be
amended and the observance thereof waived only with the written consent of the
Company and the Warrantholder.  The failure of any party hereto to exercise any
right, power or remedy provided under this Warrant or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, shall not constitute a waiver by
such party of its right to exercise any such other right, power or remedy or to
demand such compliance.


9.         Termination of Warrant.  This Warrant shall be terminated and of no
further force and effect upon the issuance and delivery to the Investors by
Pulse Electronics Corporation of 1,000 shares of Parent Preferred Stock in
accordance with the Investment Agreement.

 
3

--------------------------------------------------------------------------------

 

10.         Miscellaneous.


10.1         Entire Agreement.  This Warrant and the Investment Agreement
constitute the entire agreement between the Company and the Warrantholder with
respect to the Warrant and supersede all prior agreements and understanding with
respects to the subject matter of this Warrant.


10.2         Assignment; Binding Effect; Benefits.  This Warrant shall inure to
the benefit of and shall be binding upon the Company and the Warrantholder and
their respective permitted successors and assigns.  Except as otherwise provided
herein, neither this Warrant nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other parties and
any purported assignment in violation of this Section 10.2 shall be void ab
initio; provided that the Warrantholder shall have the right to assign this
Warrant to one or more of its Affiliates, provided that such assignment shall
not relive the Warrantholder from any of its obligations under this
Warrant.  Nothing in this Warrant, expressed or implied, is intended to or shall
confer on any person other than the Company and the Warrantholder, or their
respective permitted successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Warrant.


10.3         Notices.  Any notice required to be given hereunder shall be
sufficient if in writing, and sent by facsimile transmission (provided that any
notice received by facsimile transmission or otherwise at the addressee’s
location on any Business Day after 5:00 p.m. (addressee’s local time) shall be
deemed to have been received at 9:00 a.m. (addressee’s local time) on the next
Business Day), by reliable overnight delivery service (with proof of service),
or hand delivery, addressed as follows:



 
(i)
if to Warrantholder:



Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA  90071


Attention: Kenneth Liang
Facsimile: (213) 830-8522


with a copy (which shall not constitute notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY  10019-6064


Attention: Kenneth M. Schneider, Esq.
Facsimile:  (212) 492-0303


Attention: Lawrence G. Wee, Esq.
Facsimile:  (212) 492-0052

 
4

--------------------------------------------------------------------------------

 
 

 
(ii)
if to the Company:



Technitrol Delaware, Inc., in c/o Pulse Electronics Corporation
12220 World Trade Drive
San Diego, California  92128


Attention: Chief Financial Officer
Telephone: (858) 674-8100
Facsimile: (858) 674-8262


with a copy (which shall not constitute notice) to:


Victor H. Boyajian, Esq.
SNR Denton US LLP
1221 Avenue of the Americas
New York, NY  10020-1089


Telephone: (212) 768-5349
Facsimile: (212) 768-6800


or to such other address as any Person shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or scheduled to be received if sent by
overnight delivery service.  Any party to this Warrant may notify any other
party of any changes to the address or any of the other details specified in
this paragraph.  Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice as of the date of such rejection, refusal or
inability to deliver.


10.4           Interpretation.  When a reference is made in this Warrant to a
Section or Exhibit, such reference shall be to a Section of, or an Exhibit to,
this Warrant unless otherwise indicated. The headings contained in this Warrant
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Warrant.  Whenever the words “include”, “includes” or
“including” are used in this Warrant, they shall be deemed to be followed by the
words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Warrant shall refer to this Warrant as
a whole and not to any particular provision of this Warrant.  The word “or”
shall not be exclusive.  All references to “$” mean the lawful currency of the
United States of America.  The definitions contained in this Warrant are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.  Except as
specifically stated herein, any agreement, instrument or statute defined or
referred to herein or in any agreement or instrument that is referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.  Except as otherwise specified herein, references to a
Person are also to its permitted successors and assigns. Each of the parties has
participated in the drafting and negotiation of this Warrant.  If an ambiguity
or question of intent or interpretation arises, this Warrant must be construed
as if it is drafted by all the parties and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of authorship of any of
the provisions of this Warrant.

 
5

--------------------------------------------------------------------------------

 
 
10.5           Severability.  Any term or provision of this Warrant which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the terms and provisions of this Warrant or
affecting the validity or enforceability of any of the terms or provisions of
this Warrant in any other jurisdiction. If any provision of this Warrant is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable.


10.6            GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.


10.7           SUBMISSION TO JURISDICTION.  EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE COUNTY
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS WARRANT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.


10.8           WAIVER OF VENUE.  EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS WARRANT IN ANY COURT REFERRED TO
IN SECTION 10.7 ABOVE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 
6

--------------------------------------------------------------------------------

 


10.9           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.3
ABOVE.  NOTHING IN THIS WARRANT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.10           SPECIFIC PERFORMANCE.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
WARRANT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OR THREATENED BREACHES OF
THIS WARRANT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS
WARRANT IN ANY COURT OF COMPETENT JURISDICTION, IN EACH CASE WITHOUT PROOF OF
DAMAGES OR OTHERWISE (AND EACH PARTY HEREBY WAIVES ANY REQUIREMENT FOR THE
SECURING OR POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY), THIS BEING IN
ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE ENTITLED AT LAW OR IN EQUITY. THE
PARTIES AGREE NOT TO ASSERT THAT A REMEDY OF SPECIFIC ENFORCEMENT IS
UNENFORCEABLE, INVALID, CONTRARY TO LAW OR INEQUITABLE FOR ANY REASON, NOR TO
ASSERT THAT A REMEDY OF MONETARY DAMAGES WOULD PROVIDE AN ADEQUATE REMEDY.


10.11           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
WARRANT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 
7

--------------------------------------------------------------------------------

 


10.12             No Rights or Liabilities as Stockholder.  Nothing contained in
this Warrant shall be determined as conferring upon the Warrantholder any rights
as a holder of the Common Stock or as imposing any liabilities on the
Warrantholder to purchase any securities whether such liabilities are asserted
by the Company or by creditors or partners of the Company or otherwise.
 
[Remainder of this page intentionally left blank]

 
8

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly signed on its
behalf.



 
TECHNITROL DELAWARE, INC.
       
By:
   
Name:
   
Title:
 



Dated:  November __, 2012


 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


EXERCISE FORM


The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant, to purchase [________] shares of Common Stock and herewith tenders
payment for such shares of Common Stock to the order of the Company in the
amount of $[_________] in accordance with the terms of this Warrant.  The
undersigned requests that a notation in the Company Registry for such Warrant
Shares be made in the name of the undersigned and that a copy of such notation
be delivered to the undersigned’s address below.


The undersigned represents that it is acquiring such shares of Common Stock for
its own account for investment and not with a view to or for sale in connection
with any distribution thereof.


Dated:  [________]




 
OCM PE HOLDINGS, L.P.
       
By:
Oaktree Fund GP, LLC
 
Its:
General Partner
       
By:
Oaktree Fund GP I, L.P.
 
Its:
Managing Member
       
By:
      Name:    
Title:  Authorized Signatory
 
     
By:
      Name:    
Title:  Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
Form of Amendment to Articles of Incorporation
 
AMENDED AND RESTATED
ARTICLES OF INCORPORATION
OF
PULSE ELECTRONICS CORPORATION
 
The Amended and Restated Articles of Incorporation of Pulse Electronics
Corporation (the “Corporation”) are hereby amended and restated in their
entirety to read as follows:
FIRST: The name of the Corporation is: Pulse Electronics
Corporation.                                                                                                                     
 
SECOND: The name of the commercial registered office provider and the county of
venue of the Corporation’s current registered office in the Commonwealth of
Pennsylvania are:


CT Corporation System
Dauphin County, Pennsylvania
 
THIRD: The purposes for which the corporation is organized are as follows: To
manufacture or otherwise produce, use, buy, sell and otherwise deal in goods,
wares, merchandise, and other articles of commerce and personal property of
every kind and nature including electrical, electronic and mechanical
equipment.To acquire by purchase, lease, grant, gift, devise, bequest, exchange
of securities or property, or otherwise, any property, real or personal, and any
interest therein, including the business, good-will, rights and assets of any
person, partnership, association or corporation engaged in any lawful
business.To hold, own, improve, develop, lease, sell, mortgage, pledge and
otherwise deal in, invest in and dispose of, any property, real or personal, and
any interest therein, including the business, good-will, rights and assets of
any person, partnership, association or corporation engaged in any lawful
business
 
FOURTH: The term for which the Corporation is to exist is perpetual..
 
FIFTH: The aggregate number of shares which the Corporation shall have authority
to issue is TWO HUNDRED SEVENTY-FIVE MILLION (275,000,000) shares of Common
Stock and ONE THOUSAND (1,000) shares of Preferred Stock. Unless otherwise
designated by the Board of Directors, all shares of Common Stock issued by the
Corporation shall have a par value of $.125 per share and all shares of
Preferred Stock shall be without par value.


A description of each class of shares and a statement of the voting rights,
designations, preferences, privileges, qualifications, limitations,
restrictions, and special or relative rights in respect of the Preferred Stock
and the Common Stock and a statement of the authority vested in the Board of
Directors to fix by resolution any designations, preferences, privileges,
qualifications, limitations, restrictions and special or relative rights of any
series of Preferred Stock, are as follows:
 
 
 

--------------------------------------------------------------------------------

 


1.           The Board of Directors is hereby expressly authorized, at any time
or from time to time, to divide any or all of the shares of Preferred Stock into
one or more other series, and in the resolution or resolutions establishing a
particular series, before issuance of any of the shares thereof, to fix and
determine the number of shares and the designation of such series, so as to
distinguish it from the shares of all other series and classes, and to fix and
determine the voting rights, designations, preferences, limitations, and special
rights (including, without limitation, qualifications, privileges, options,
conversion rights, restrictions, and other rights) of such series. Each of such
series may differ from every other series previously authorized, as may be
determined by the Board of Directors in any or all respects, to the fullest
extent now or hereafter permitted by the laws of the Commonwealth of
Pennsylvania, including, but not limited to, the variations between different
series in the following respects:


(a)           The number of shares to constitute the series and the distinctive
designation thereof;


(b)          the annual dividend or dividend rate, if any, for such series, and
the date or dates from which dividends shall commence to accrue;


(c)           the price or prices at which, and the terms and conditions on
which, if any, the shares of such series may be redeemed or made redeemable;


(d)           the purchase or sinking fund provisions, if any, for the purchase
or redemption of shares of such series;


(e)           the amount or amounts, if any, payable upon shares of such series
in the event of liquidation, dissolution, or winding up of the Corporation;


(f)            the voting rights, if any, of the holders of the shares of such
series;


(g)           the terms and conditions, if any, upon which shares of such series
may be convertible into or exchangeable for shares of capital stock of the
Corporation or other securities and, if so, the conversion price or prices or
the rate or rates of conversion or exchange, any adjustments thereof, and any
other terms and conditions of conversion or exchange;


(h)           the relative seniority, priority or junior rank of such series as
to dividends or assets with respect to any other classes or series of capital
stock then or thereafter to be issued; and


(i)            such other voting rights, designations, preferences, privileges,
qualifications, limitations, restrictions, and special or relative rights, if
any, of shares of such series as the Board of Directors may, at the time of such
resolution or resolutions, lawfully fix or determine under the laws of the
Commonwealth of Pennsylvania;


such authority of the Board of Directors shall be subject to compliance with any
shareholder approval required under the express terms of any series of Preferred
Stock set forth in these Articles of Incorporation, as amended from time to
time, or in a resolution or resolutions establishing any particular series of
Preferred Stock.
 
 
- 2 -

--------------------------------------------------------------------------------

 


2.             The holders of Common Stock shall have one vote per share.


3.            The Common Stock shall be subject to the prior rights of holders
of any series of Preferred Stock outstanding, according to the preferences, if
any, of such series.
 
4.            Shares of the Corporation  may be certificated or uncertificated,
as provided under Pennsylvania law, and this Article FIFTH shall not be
interpreted to limit the authority of the Board of Directors to issue any or all
classes or series of shares of the Corporation, or any part thereof, without
certificates. To the extent certificates for shares are issued, such
certificates shall be in the form as set forth in the By-Laws of the
Corporation. In the case of shares issued without certificates, the Corporation
will, or will cause its transfer agent to, within a reasonable time after such
issuance, send the holders of such shares a written statement containing the
information required to be set forth on certificates by the By- Laws of the
Corporation, by these Articles of Incorporation, or otherwise by applicable law
or regulation. At least annually thereafter, the Corporation shall, or shall
cause its transfer agent to, provide to its shareholders of record a written
statement confirming the information contained in the informational statement
sent pursuant to the preceding sentence.


SIXTH: The directors of the Corporation shall be divided into three classes,
namely, Classes I, II and III, with each class consisting of not less than one
nor more than three directors, as determined in accordance with the By-Laws of
the Corporation. At the annual shareholders meeting in 2011, the terms of those
directors which would have expired at the annual meetings in 2011 and 2012 shall
expire and their successors shall be elected to serve one year terms. At the
annual shareholders meeting in 2012 and each annual meeting of shareholders
thereafter, the terms of all directors previously elected shall expire and their
successors shall be elected to serve one year terms. Directors elected as
hereinbefore provided may not be removed prior to the expiration of their
respective terms of office without cause.
 
SEVENTH: These Articles of Incorporation may be amended in the manner prescribed
at the time by statute, and all rights conferred upon shareholders herein are
granted subject to this reservation.
 
EIGHTH: The Corporation was incorporated on April 10, 1947 under the provisions
of the Act of the General Assembly, P.L. 364, May 5, 1933.
 
NINTH:  Each director shall be elected by the vote of the majority of the votes
cast with respect to the director at any meeting for the election of directors
at which a quorum is present, provided that if the number of nominees exceeds
the number of directors to be elected, then the nominees receiving the highest
number of votes up to the number of directors to be elected shall be elected.
For purposes of this Article, a majority of the votes cast means that the number
of shares voted “for” a director nominee must exceed the number of votes cast
“against” that director nominee (excluding abstentions).


TENTH: Any action required or permitted to be taken at a meeting of the
shareholders or of a class of shareholders may be taken without a meeting upon
the consent of shareholders who would have been entitled to cast the minimum
number of votes that would be necessary to authorize the action at a meeting at
which all shareholders entitled to vote thereupon were present and voting.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
STATEMENT WITH RESPECT TO SHARES OF
 
PULSE ELECTRONICS CORPORATION
 
Pursuant to Section 1522 of the Pennsylvania Business Corporation Law
 

--------------------------------------------------------------------------------

 
SERIES A PREFERRED STOCK
 
Pulse Electronics Corporation, a Pennsylvania corporation (the “Corporation”),
hereby certifies that the following resolution has been duly adopted by the
Board of Directors of the Corporation:
 
WHEREAS, pursuant to the Articles of Incorporation, the Corporation is
authorized to issue up to 275,000,000 shares of common stock, par value $0.125
per share (the “Common Stock”) and 1,000 shares of Preferred Stock, without par
value (the “Preferred Stock”), the authorized and unissued shares of which may
be divided into one or more series, with such voting rights,
designations, preferences, limitations, and special rights (including, without
limitation, qualifications, privileges, options, conversion rights,
restrictions, and other rights) of such series, as may be determined by the
Board from time to time;
 
NOW, THEREFORE, it is hereby
 
RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board by the provisions of the Articles of Incorporation, there hereby is
created out of 1,000 shares of Preferred Stock authorized by Article FIFTH(1) of
the Articles of Incorporation a series of Preferred Stock consisting of 1,000
shares, which series shall have the following powers, voting, preferences,
limitations and special rights and the following qualifications and
restrictions:
 
1.           Designation.  This series of Preferred Stock shall be designated as
“Series A  Preferred Stock”.
 
2.           Authorization. The Corporation shall have the authority to issue
1,000 shares of the Series A Preferred Stock, without par value, of the
Corporation (the “Series A Preferred Stock”).
 
3.           Rank.
 
(a)         Other than as set forth in Sections 3(b), 4 and 5, the Series A
Preferred Stock shall, with respect to any matter, including any dividend,
distribution rights or redemption rights, rank equally (on an as converted to
Common Stock basis, assuming for such purpose 100% participation by the Other
Noteholders in the Exchange Offer (as such terms are defined in the Investment
Agreement) if the distribution shall occur prior to the consummation of the
Exchange Offer) in preference and priority with all Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Corporation, the holders of Series A Preferred
Stock then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its shareholders, before any payment
shall be made to the holders of any other shares of Capital Stock of the
Corporation, in an amount per share equal to ten (10) cents.  If upon any such
liquidation, dissolution or winding up of the Corporation, the assets of the
Corporation available for distribution to its shareholders shall be insufficient
to pay the holders of shares of Series A Preferred Stock the full amount to
which they shall be entitled pursuant to this Section 3(b), the holders of
shares of Series A Preferred Stock shall share pro rata in any distribution of
the assets available for distribution in proportion to the respective amounts
which would otherwise be payable in respect of the shares held by them upon such
distribution if all amounts payable on or with respect to such shares were paid
in full.  After the payment of all amounts required to be paid to the holders of
Series A Preferred Stock pursuant to this Section 3(b), upon the voluntary or
involuntary liquidation, dissolution or winding up of the Corporation, any
remaining assets and funds of the Corporation available for distribution shall
be distributed among the holders of the then outstanding Common Stock and the
holders of the then outstanding Series A Preferred Stock (on an as converted to
Common Stock basis, assuming for such purpose 100% participation by the Other
Noteholders in the Exchange Offer if the distribution shall occur prior to the
consummation of the Exchange Offer), pro rata according to the number of shares
of Common Stock held by such holders (or, in the case of the Series A Preferred
Stock, on an as converted to Common Stock basis).
 
4.           Voting. Except as set forth in this Section 4 or as otherwise
required by applicable law, the holders of shares of Series A Preferred Stock
shall have no voting rights.  Notwithstanding the foregoing, the Corporation
shall not take, or agree to take, directly or indirectly, any of the following
actions (including by means of merger, consolidation, reorganization,
recapitalization, subdivision or split of the Capital Stock of the Corporation
or otherwise) without (in addition to any other vote or consent required herein,
by the Articles of Incorporation or by applicable law) the prior affirmative
vote or written consent of the Majority Holders:
 
(A)           (x) amend, alter or repeal any provision of this resolution or any
other instrument establishing and designating the Series A Preferred Stock, or
(y) adopt, amend, alter or repeal the Articles of Incorporation or By-laws, any
resolution of the Board or any other instrument establishing and designating
common or preferred shares of the Corporation or any other class or series of
shares or Capital Stock of the Corporation whether now existing or hereafter
created and determining the relative rights, privileges and preferences thereof,
if, in the case of clause (y), such action would have an adverse effect on the
rights, privileges or preferences of the Series A Preferred Stock;
 
(B)           increase the authorized number of shares of Common Stock
(including indirectly by effecting a reverse stock split or similar action
without a proportionate reduction in the number of authorized shares of Common
Stock) or issue any shares of Capital Stock of the Corporation, including any
Series A Preferred Stock (other than: (i) the issuance of authorized Common
Stock; (ii) issuances of Series A Preferred Stock pursuant to the Investment
Agreement, (iii) pursuant to any present or future employee, director or
consultant benefit or incentive compensation plan, agreement or program of or
assumed by the Corporation or any of its Subsidiaries, or (iv) the issuance of
shares of Capital Stock of the Corporation in connection with a subdivision or
split (excluding a reverse stock split without a proportionate reduction in the
number of authorized shares of Common Stock) of the Capital Stock of the
Corporation), after the date hereof; or
 
 
 

--------------------------------------------------------------------------------

 
 
(C)           authorize, designate or issue or obligate itself to issue, whether
by reclassification or otherwise, any Senior Stock or Parity Stock, other than
Common Stock.
 
(b)         Any action as to which a vote of the holders of Series A Preferred
Stock is required pursuant to the terms of this resolution may be taken without
a meeting, without prior notice and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by the holders of
outstanding Series A Preferred Stock having not less than the minimum number of
votes of Series A Preferred Stock that would be necessary to authorize or take
such action at a meeting at which all shares of Series A Preferred Stock
entitled to vote thereon were present and voted and shall be delivered to the
Corporation.
 
5.           Conversion.
 
(a)         Immediately following such time as either (x) the applicable
provisions of the Indenture have been amended, modified or waived in accordance
with the terms of the Indenture such that the conversion of the Series A
Preferred Stock would not cause a Change in Control, as determined by the
Corporation and the holders of the Series A Preferred Stock, or (y) all of the
Corporation’s obligations under the Indenture have been satisfied and discharged
and cease to be of further effect in accordance with Article 8 of the Indenture
(notwithstanding the survival of the sections of the Indenture referred to in
the last paragraph of Section 8.01 of the Indenture following the payment for,
acquisition or exchange of all of the Convertible Notes) (either such time, the
“Mandatory Conversion Time”), the outstanding shares of Series A Preferred Stock
shall automatically convert into the number of shares of Common Stock (the
“Conversion Shares”) equal to the number of shares of Common Stock to which the
Investors are entitled under Sections 1.01 and 1.02 of the Investment Agreement
and not actually delivered at the Closing or thereafter pursuant to Section
1.03(c) of the Investment Agreement.  The Conversion Shares shall be allocated
amongst the holders of Series A Preferred Stock pro rata in accordance with
their respective aggregate holdings of Series A Preferred Stock.   No fractional
shares of Common Stock shall be issued upon conversion of the Series A Preferred
Stock.  In lieu of any fractional shares to which the holder would otherwise be
entitled, the Corporation shall pay cash equal to such fraction multiplied by
the closing price of the Common Stock on the trading day immediately preceding
the date that the conversion of the Series A Preferred Stock occurs, or, if the
Common Stock is not listed or admitted to trading on any national securities
exchange or its bid ask prices are not published in an automated transaction
reporting system, as determined in good faith by the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         All holders of record of shares of Series A Preferred Stock shall be
sent written notice of the Mandatory Conversion Time.  As soon as practicable
following receipt of such notice, each holder of shares of Series A Preferred
Stock shall surrender his, her or its shares of Series A Preferred Stock in the
manner set forth in the Corporation’s written notice of the Mandatory Conversion
Time, which shall contain customary instructions for the surrender of such
shares.  As soon as practicable after the Mandatory Conversion Time and the
surrender of the Series A Preferred Stock, the Corporation shall issue and
deliver to such holder, or to his, her or its nominees, the number of full
shares of Common Stock issuable on such conversion in accordance with the
provisions hereof, either (x) in certificated form, or (y) at such holder’s
election, in electronic form via book entry transfer (free delivery) to the
account(s) maintained by such holder’s broker at the Depository Trust Company as
set forth in a written notice by such holder to the Corporation, in either case
together with cash as provided in Section 5(a) in lieu of any fraction of a
share of Common Stock otherwise issuable upon such conversion and the payment of
any declared but unpaid dividends on the shares of Series A Preferred Stock
converted.  Such converted Series A Preferred Stock shall be retired and
cancelled and may not be reissued as shares of such series, and the Corporation
may thereafter take such appropriate action (without the need for shareholder
action) as may be necessary to reduce the authorized number of shares of Series
A Preferred Stock accordingly.  All rights with respect to the Series A
Preferred Stock converted pursuant to Section 5(a), including the rights, if
any, to receive notices and vote (other than as a holder of Common Stock) will
terminate at the Mandatory Conversion Time (notwithstanding the failure of the
holder or holders thereof to surrender the shares of Series A Preferred Stock at
or prior to such time), except only the rights of the holders thereof, upon
surrender of their shares of Series A Preferred Stock, to receive the items
provided for in this Section 5(b).
 
(c)          The Corporation shall at all times when any shares of Series A
Preferred Stock shall be outstanding, reserve and keep available out of its
authorized but unissued stock, for the purpose of effecting the conversion of
the Series A Preferred Stock, such number of its duly authorized shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of all outstanding Series A Preferred Stock.
 
6.           Amendments.  The terms, conditions, rights, powers, voting rights,
preferences, limitations, special rights, qualifications and restrictions
contained in this resolution may be amended, modified, waived, or replaced in
its entirety upon the approval of the Board with the consent of the Majority
Holders.
 
7.           Severability.  If any right, preference or limitation of the Series
A Preferred Stock set forth in this resolution is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
rights, preferences and limitations set forth in this resolution which can be
given effect without the invalid, unlawful or unenforceable right, preference or
limitation shall, nevertheless, remain in full force and effect, and no right,
preference or limitation herein set forth shall be deemed dependent upon any
other such right, preference or limitation unless so expressed herein.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Remedies.  The remedies provided to a holder of Series A Preferred
Stock in this resolution shall be cumulative and in addition to all other
remedies available to such holder of Series A Preferred Stock under this
resolution at law or in equity (including without limitation a decree of
specific performance and/or other injunctive relief). No remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy and nothing contained herein shall limit such holder’s right to pursue
actual damages for any failure by the Corporation to comply with the terms of
this resolution.  The Corporation acknowledges that a breach by it of its
obligations hereunder would cause irreparable harm to the holders of Series A
Preferred Stock and that the remedy at law for any such breach would be
inadequate. In the event of any such breach or threatened breach, each holder of
Series A Preferred Stock shall be entitled, in addition to all other available
remedies, to specific performance and other equitable relief to prevent breaches
of this resolution, without the necessity of showing economic loss and without
any bond or other security or indemnity being required.
 
9.           Notices.  All notices or communications in respect of Series A
Preferred Stock shall be in writing and shall be deemed delivered (a) three
(3) Business Days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (b) one (1) Business Day after being sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery, (c) on the date of delivery if delivered personally, or (d) if by
facsimile, upon written confirmation of receipt by facsimile.  Notwithstanding
the foregoing, if Series A Preferred Stock is issued in book-entry form through
The Depository Trust Corporation or any similar facility, such notices may be
given to the beneficial holders of Series A Preferred Stock in any manner
permitted by such facility.
 
10.         Headings.  The headings of the various subdivisions hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.
 
11.         Definitions; Gender.
 
(a)         As used in this resolution, and unless the context requires a
different meaning, the following terms have the meanings indicated:
 
“Affiliate” shall mean with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that, for the purposes of
this definition, “control”, when used with respect to any specified person,
means the power to direct the management and policies of such person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing; provided, further, that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of the Investors, or any of
the Investors’ respective Affiliates.
 
“Articles of Incorporation” shall mean the Articles of Incorporation of the
Corporation, as amended from time to time, the full text of which is on file at
the principal place of business of the Corporation, located at 12220 World Trade
Drive, San Diego, California 92128.
 
“Board” shall mean the Board of Directors of the Corporation.
 
“Business Day” shall mean any weekday that is not a day on which banking
institutions in New York, New York are authorized or required by law, regulation
or executive order to be closed.
 
 
 

--------------------------------------------------------------------------------

 
 
 “By-laws” shall mean the by-laws of the Corporation, as amended from time to
time, the full text of which is on file at the principal place of business of
the Corporation, located at 12220 World Trade Drive, San Diego, California
92128.
 
“Capital Stock” shall mean (a) any shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation; (b) any
ownership interests in non-corporate Person (including any company, partnership,
association, limited liability company, limited partnership, limited liability
partnership, joint venture, business enterprise, trust or other legal entity),
including membership interests, partnership interests, joint venture interests
and beneficial interests; and (c) any warrants, options, convertible or
exchangeable securities, subscriptions, rights (including any preemptive or
similar rights), calls or other rights to purchase or acquire any of the
foregoing.
 
“Change in Control” shall have the meaning set forth in the Indenture.
 
“Closing” shall have the meaning set forth in the Investment Agreement.
 
“Common Stock” shall have the meaning set forth in the recitals hereof.
 
“Conversion Shares” shall have the meaning set forth in Section 5(a).
 
“Convertible Notes” shall mean the Corporation’s 7.0% Convertible Senior Notes
due 2014, the form of which is an exhibit to the Indenture.
 
“Corporation” shall mean Pulse Electronics Corporation, a Pennsylvania
corporation.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, and the rules and
regulations of the Securities and Exchange Commission thereunder, all as the
same shall be in effect at the time.
 
“Exchange Offer” shall have the meaning set forth in the Investment Agreement.
 
“Indenture” shall mean the Indenture, dated as of December 22, 2009 between the
Corporation, as Issuer, and Wells Fargo Bank, National Association, as Trustee,
governing the Convertible Notes, as may be amended, modified or supplemented
from time to time, the full text of which is on file at the principal place of
business of the Corporation, located at 12220 World Trade Drive, San Diego,
California 92128.
 
“Investment Agreement” shall mean that certain investment agreement, dated as of
November [   ], 2012, among the Investors, the Corporation and Technitrol
Delaware, Inc., and solely for purposes of Sections 2.02, 4.05 and 8.09 of the
Investment Agreement, Pulse Electronics (Singapore) Pte. Ltd., the full text of
which is on file at the principal place of business of the Corporation, located
at 12220 World Trade Drive, San Diego, California 92128.
 
“Investors” shall mean the investors signatory to the Investment Agreement.
 
“Mandatory Conversion Time” shall have the meaning set forth in Section 5(a).
 
 
 

--------------------------------------------------------------------------------

 
 
“Majority Holders” shall mean, at any time, holders of shares of Series A
Preferred Stock holding shares of Series A Preferred Stock representing a
majority of the shares of Series A Preferred Stock outstanding at such time.
 
“Parity Stock” shall mean any class or series of Capital Stock of the
Corporation,  other than Common Stock, hereafter authorized.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
 
“Preferred Stock” shall have the meaning set forth in the recitals hereof.
 
“Securities Act” shall mean the Securities Act of 1933, and the rules and
regulations of the Securities and Exchange Commission thereunder, all as the
same shall be in effect at the time.
 
“Senior Stock” shall mean any class or series of Capital Stock of the
Corporation hereafter authorized that expressly ranks senior to the Series A
Preferred Stock or has preference or priority over the Series A Preferred Stock
as to the dividend rights, redemption rights and rights on the distribution of
assets on any voluntary or involuntary liquidation, winding up or dissolution of
the affairs of the Corporation.
 
“Series A Preferred Stock” shall have the meaning set forth in Section 2.
 
“Subsidiary” shall mean, with respect to any Person, another Person, an amount
of the voting securities, other voting rights or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, more than 50%
of the equity interests of which) is owned directly or indirectly by such first
Person.
 
(b)         Words expressed in the masculine shall include the feminine and
neuter gender and vice versa.
 
* * * * *
 
 
 

--------------------------------------------------------------------------------

 
 
RESOLVED, that [the officers] of the Corporation (the “Designated Officers”) be,
and each of them acting singly hereby is, authorized, empowered and directed to
cause to be executed and filed with the Pennsylvania Department of State a
statement with respect to the Class B Common Stock in accordance with Section
1522(c) of the Pennsylvania Business Corporation Law (the “PBCL”) or as may
otherwise be required by the PBCL or other the applicable laws, the Pennsylvania
Department of State or the Securities and Exchange Commission, and to do such
other acts or things and execute such other documents as any of them may deem
necessary or appropriate to cause effectiveness of the foregoing resolution and
to comply with and to become effective under the PBCL and the rules and
regulations thereunder, and the doing by such officers, or any of them, of any
act, or the execution by any of them of such documents in connection with the
foregoing matters shall conclusively establish their authority therefor from the
Board and the approval and ratification by the Board of the action so taken and
the documents so executed.


RESOLVED, that all prior acts, executions and deliveries by or on behalf of the
Corporation in furtherance of the foregoing resolutions are hereby ratified,
approved and confirmed.


IN WITNESS WHEREOF, the Corporation has caused this Statement With Respect to
Shares to be signed by _______________, its ___________________, this  __th day
of  ______________________, 2012.
 
 

 
PULSE ELECTRONICS CORPORATION
           
By:
        Name:       Title:  

 
[Signature Page to Statement With Respect to Shares]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C
[Reserved]
 
 
 

--------------------------------------------------------------------------------

 


Exhibit D
Voting and Support Agreement


[attached hereto as Exhibit 10.38]
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTION VERSION
Exhibit E

REGISTRATION RIGHTS AGREEMENT
 
among
 
Pulse Electronics Corporation
 
and
 
OCM PE Holdings, L.P.
 

--------------------------------------------------------------------------------

 
Dated: November 19, 2012
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

     
Page
       
1
Definitions and Interpretation
1
 
(a)
Certain Definitions
1
 
(b)
Interpretation
7
       
2
General; Securities Subject to this Agreement
7
 
(a)
Grant of Rights
7
 
(b)
Registrable Securities
7
 
(c)
Holders of Registrable Securities
8
 
(d)
Initial Public Offering
8
       
3
Demand Registration
8
 
(a)
Request for Demand Registration
8
 
(b)
Limitations on Demand Registrations
9
 
(c)
Incidental or “Piggy-Back” Rights with Respect to a Demand Registration
9
 
(d)
Effective Demand Registration
10
 
(e)
Expenses
10
 
(f)
Underwriting Procedures
11
 
(g)
Selection of Underwriters in a Demand Registration
11
       
4
Incidental or “Piggy-Back” Registration
11
 
(a)
Request for Incidental or “Piggy-Back” Registration
11
 
(b)
Expenses
12
       
5
Shelf Registration
12
 
(a)
Request for Shelf Registration
12
 
(b)
Shelf Underwriting Procedures
13
 
(c)
Limitations on Shelf Registrations
13
 
(d)
Expenses
14
 
(e)
Additional Selling Stockholders
14
 
(f)
Automatic Shelf Registration
14
 
(g)
Not a Demand Registration
15
       
6
Lock-up Agreements
15
 
(a)
Designated Holder Lock-up Agreements
15
 
(b)
Company Lock-up Agreements
16
 
(c)
Additional Lock-up Agreements
16
 
(d)
Third Party Beneficiaries in Lock-up Agreements
16

     
7
Registration Procedures
17
 
(a)
Obligations of the Company
17
 
(b)
Seller Obligations
21
 
(c)
Notice to Discontinue
22
 
(d)
Registration Expenses
22
 
(e)
Hedging Transactions
23

 
i

--------------------------------------------------------------------------------

 
 
8
Indemnification; Contribution
24
 
(a)
Indemnification by the Company
24
 
(b)
Indemnification by Designated Holders
24
 
(c)
Conduct of Indemnification Proceedings
25
 
(d)
Contribution
25
     
9
Exchange Act Reporting and Rule 144
26
       
10
Miscellaneous
26
 
(a)
Recapitalizations, Exchanges, etc.
26
 
(b)
No Inconsistent Agreements
27
 
(c)
Remedies
27
 
(d)
Amendments and Waivers
27
 
(e)
Notices
27
 
(f)
Successors and Assigns; Additional Investor Holders; Third Party Beneficiaries
28
 
(g)
Headings
29
 
(h)
Governing Law; Consent to Jurisdiction
29
 
(i)
Waiver of Jury Trial
29
 
(j)
Severability
29
 
(k)
Rules of Construction
29
 
(l)
Interpretation
29
 
(m)
Entire Agreement
30
 
(n)
Further Assurances
30
 
(o)
Other Agreements
30
 
(p)
Counterparts
30
       
Schedule 1
Plan of Distribution  

 
 
ii

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT, dated November 19, 2012 (this “Agreement”), among
Pulse Electronics Corporation, a Pennsylvania corporation (the “Company”), and
OCM PE Holdings, L.P., a Delaware limited partnership (the “Oaktree
Funds”).  Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in Section 1.
 
R E C I T A L S :
 
A.            Pursuant to the Investment Agreement, dated as of November 7, 2012
(the “Investment Agreement”), among the Company, certain of its subsidiaries,
the Oaktree Funds, Oaktree Opportunities Fund VIIIb Delaware, L.P. (“Oaktree
VIIIb”) and Oaktree Value Opportunities Fund Holdings, L.P. ("Oaktree VoF"), the
Company has agreed to issue to the Oaktree Funds, Oaktree VIIIb and/or Oaktree
VoF, divided amongst such entities in such manner as shall be determined prior
to the closing of the transactions contemplated by the Investment Agreement, an
aggregate of 36,729,182 shares of the Company’s Common Stock, par value $0.125
per share (the “Company Common Stock”) and, subject to the adoption of the
Amendment (as defined in the Investment Agreement) by the Company’s
shareholders, an aggregate of 1,000 shares of the Company’s Series A Preferred
Stock, par value $0.125 per share (the “Series A Preferred Stock”) convertible
in accordance with its terms into Company Common Stock.
 
B.             In addition, the Oaktree Funds, as of the date hereof, own shares
of Common Stock and those certain warrants (the “Existing Warrants”) to purchase
shares of Common Stock issued in connection with the Company's March 9, 2012
amendment to the Credit Agreement (as defined in the Investment Agreement).
 
C.             In order to induce each of the Oaktree Funds to enter into the
Investment Agreement, the Company has agreed to grant registration rights with
respect to the Registrable Securities as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.              Definitions and Interpretation.
 
(a)            Certain Definitions.  As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:
 
“Additional Investor Holder” means each other holder of Registrable Securities
made party to this Agreement pursuant to Section 10(f).
 
“Affiliate” means any Person who is an “affiliate” as defined in Rule 12b-2
promulgated under the Exchange Act.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Agreement, as the same may be amended, supplemented or
modified in accordance with the terms hereof.
 
“Approved Underwriter” has the meaning set forth in Section 3(f).
 
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.
 
“Closing Price” means, with respect to the Registrable Securities, as of the
date of determination, (i) if the Registrable Securities are listed on a
national securities exchange, the closing price per share of a Registrable
Security on such date published in The Wall Street Journal (National Edition)
or, if no such closing price on such date is published in The Wall Street
Journal (National Edition), the average of the closing bid and asked prices on
such date, as officially reported on the principal national securities exchange
on which the Registrable Securities are then listed or admitted to trading; or
(ii) if the Registrable Securities are not then listed or admitted to trading on
any national securities exchange, the last trading price per share of a
Registrable Security on such date; or (iii) if there shall have been no last
trading price on such date, the average of the reported closing bid and asked
prices of the Registrable Securities reported by any member firm of The New York
Stock Exchange, Inc. selected by the Company in good faith; or (iv) if none of
clauses (i), (ii) or (iii) is applicable, a market price per share determined in
good faith by the Board of Directors or, if such determination is not
satisfactory to the Designated Holder for whom such determination is being made,
by a nationally recognized investment banking firm mutually selected by the
Company and such Designated Holder, the expenses for which shall be borne
equally by the Company and such Designated Holder.  If trading is conducted on a
continuous basis on any exchange, then the closing price shall be at 4:00 P.M.
New York City time.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the Company Common Stock or any other capital stock of the
Company into which such Company Common Stock is reclassified or reconstituted
and any other common stock of the Company.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Underwriter” has the meaning set forth in Section 4(a).
 
“Contemporaneous Company Offering” has the meaning set forth in Section 5(b).
 
 
2

--------------------------------------------------------------------------------

 
 
“Demand Registration” has the meaning set forth in Section 3(a).
 
“Designated Holder” means (i) each of the Oaktree Stockholders and (ii) each
Additional Investor Holder .
 
“Designated Holder Free Writing Prospectus” means each Free Writing Prospectus
prepared by or on behalf of the relevant Designated Holder or used or referred
to by such Designated Holder in connection with the offering of Registrable
Securities.
 
“Determination Date” has the meaning set forth in Section 5(f).
 
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
 
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission promulgated thereunder.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
 
“Hedging Counterparty” means a broker-dealer registered under Section 15(b) of
the Exchange Act or an Affiliate thereof.
 
“Hedging Transaction” means any transaction involving a security linked to the
Registrable Class Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) promulgated under the
Exchange Act) with respect to the Registrable Class Securities or transaction
(even if not a security) which would (were it a security) be considered such a
derivative security, or which transfers some or all of the economic risk of
ownership of the Registrable Class Securities, including any forward contract,
equity swap, put or call, put or call equivalent position, collar, non-recourse
loan, sale of exchangeable security or similar transaction.  For the avoidance
of doubt, the following transactions shall be deemed to be Hedging Transactions:
 
(i)             transactions by a Designated Holder in which a Hedging
Counterparty engages in short sales of Registrable Class Securities pursuant to
a Prospectus and may use Registrable Securities to close out its short position;
 
(ii)            transactions pursuant to which a Designated Holder sells short
Registrable Class Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           transactions by a Designated Holder in which the Designated
Holder delivers, in a transaction exempt from registration under the Securities
Act, Registrable Securities to the Hedging Counterparty who will then publicly
resell or otherwise transfer such Registrable Securities pursuant to a
Prospectus or an exemption from registration under the Securities Act; and
 
(iv)          a loan or pledge of Registrable Securities to a Hedging
Counterparty who may then become a selling stockholder and sell the loaned
shares or, in an event of default in the case of a pledge, sell the pledged
shares, in each case, in a public transaction pursuant to a Prospectus.
 
“Holders’ Counsel” has the meaning set forth in Section 7(a)(i).
 
“Incidental Registration” has the meaning set forth in Section 4(a).
 
“Indemnified Party” has the meaning set forth in Section 8(c).
 
“Indemnifying Party” has the meaning set forth in Section 8(c).
 
“Initial Public Offering” means the next primary or secondary public offering of
any equity securities of the Company or any of its subsidiaries after the date
of this Agreement, pursuant to an effective Registration Statement, other than
pursuant to a registration statement on form S-4, S-8 or any registration
statement filed in connection with an employee or director benefit plan, the
issuance of securities in an acquisition or an exchange offer.
 
“Initiating Holder” has the meaning set forth in Section 3(a).
 
“Inspectors” has the meaning set forth in Section 7(a)(viii).
 
“Investment Agreement” has the meaning set forth in Recital A.
 
 “IPO Effectiveness Date” means the date upon which the Company closes its
Initial Public Offering.
 
 “Liability” has the meaning set forth in Section 8(a).
 
“Lock-up Agreements” has the meaning set forth in Section 6(a).
 
“Long-Form Registration” has the meaning set forth in Section 3(a).
 
“Major Stockholder” means any Person party hereto who beneficially owns (at the
time) more than 10% of the outstanding Common Stock on a fully-diluted basis (it
being understood that for this purpose, prior to the consummation of the
Exchange Offer, the assumed conversion of the Series A Preferred Stock shall be
on the basis of an assumed 100 percent participation by the Other Noteholders in
the Exchange Offer, as each such term is used in the Investment Agreement),
other than an Oaktree Stockholder.
 
 
4

--------------------------------------------------------------------------------

 
 
“Market Price” means, on any date of determination, the average of the daily
Closing Price of the Registrable Securities for the immediately preceding 30
days on which the national securities exchanges are open for trading.
 
 “Oaktree Director” means a member of the Board of Directors specified as an
Oaktree Director in writing to the Company by one or more of the Oaktree Funds.
 
“Oaktree Stockholders” means (i) each of the Oaktree Funds, (ii) each Affiliate
of the Oaktree Funds that holds Registrable Securities, and (iii) each other
Designated Holder that is a transferee of one or more of the Oaktree
Stockholders and holds not less than 10% of the outstanding Common Stock on a
fully-diluted basis (it being understood that for this purpose, prior to the
consummation of the Exchange Offer, the assumed conversion of the Series A
Preferred Stock shall be on the basis of an assumed 100 percent participation by
the Other Noteholders in the Exchange Offer, as each such term is used in the
Investment Agreement) and which (in each case of (ii) or (iii)) is designated as
an Oaktree Stockholder in writing to the Company by an Oaktree Fund.
 
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.
 
“Preferred Stock” means the Series A Preferred Stock or any other capital stock
of the Company into which such Series A Preferred Stock is reclassified or
reconstituted (other than Common Stock) and any other preferred stock of the
Company.
 
“Prospectus” means any “prospectus” as defined in Rule 405 promulgated under the
Securities Act.
 
“Records” has the meaning set forth in Section 7(a)(viii).
 
“Registrable Class Securities” means the Registrable Securities and any other
securities of the Company that are of the same class as the relevant Registrable
Securities.
 
“Registrable Securities” means each of the following:  (i) any and all shares of
Common Stock and Series A Preferred Stock owned by the Designated Holders or
issued or issuable upon exercise of the Existing Warrants and any shares of
Common Stock or Preferred Stock issued or issuable upon conversion of any shares
of preferred stock (including, without limitation, the Series A Preferred Stock)
or exercise of any warrants acquired by any of the Designated Holders after the
date hereof; (ii) any other shares of Common Stock or Preferred Stock acquired
or owned by any of the Designated Holders prior to the IPO Effectiveness Date,
or acquired or owned by any of the Designated Holders after the IPO
Effectiveness Date if such Designated Holder is an Affiliate of the Company; and
(iii) any shares of Common Stock or Preferred Stock issued or issuable to any of
the Designated Holders with respect to the Registrable Securities by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise and
any shares of Common Stock or Preferred Stock issuable upon conversion, exercise
or exchange thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Registration Expenses” has the meaning set forth in Section 7(d).
 
“Registration Statement” means a registration statement filed pursuant to the
Securities Act, including an Automatic Shelf Registration Statement.
 
“Requested Shelf Registered Securities” has the meaning set forth in Section
5(b).
 
“Seasoned Issuer” means an issuer eligible to use Form S-3 or F-3 under the
Securities Act for a primary offering in reliance on General Instruction I.B.1
to those Forms.
 
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the Commission promulgated thereunder.
 
“Shelf Initiating Holders” has the meaning set forth in Section 5(a).
 
“Shelf Registered Securities” means, with respect to a Shelf Registration, any
Registrable Securities whose sale is registered pursuant to the Registration
Statement filed in connection with such Shelf Registration.
 
“Shelf Registration” has the meaning set forth in Section 5(a).
 
“Shelf Requesting Holder” has the meaning set forth in Section 5(b).
 
“Short-Form Registration” has the meaning set forth in Section 3(a).
 
 “Transfer” means, with respect to any security, the offer for sale, sale,
pledge, transfer or other disposition or encumbrance (or any transaction or
device that is designed to or could be expected to result in the transfer or the
disposition by any Person at any time in the future) of such security, and shall
include the entering into of any swap, hedge or other derivatives transaction or
other transaction that transfers to another in whole or in part any rights,
economic benefits or risks of ownership, including by way of settlement by
delivery of such security or other securities in cash or otherwise; provided
that the conversion into Common Stock of any convertible or exchangeable
security or the exercise of any warrant to purchase Common stock shall not be
deemed to be a Transfer.
 
“underwritten public offering” of securities means a public offering of such
securities registered under the Securities Act in which an underwriter,
placement agent or other intermediary participates in the distribution of such
securities, including a Hedging Transaction in which a Hedging Counterparty
participates.
 
 
6

--------------------------------------------------------------------------------

 
 
“Valid Business Reason” has the meaning set forth in Section 3(b).
 
“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 or Form F-3 under the Securities Act.
 
(b)           Interpretation.  Unless otherwise noted:
 
(i)           All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor thereto in effect at the time.
 
(ii)          All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
 
(iii)         All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended from time to time.
 
(iv)         Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
2.             General; Securities Subject to this Agreement.
 
(a)           Grant of Rights.  The Company hereby grants registration rights to
the Designated Holders upon the terms and conditions set forth in this
Agreement.
 
(a)           Registrable Securities.  For the purposes of this Agreement,
Registrable Securities will cease to be Registrable Securities when (i) a
Registration Statement covering such Registrable Securities has been declared
effective under the Securities Act by the Commission and such Registrable
Securities have been disposed of pursuant to such effective Registration
Statement, (ii) the entire amount of the Registrable Securities owned by the
relevant Designated Holder may be sold in a single sale, in the opinion
of counsel satisfactory to the Company and such Designated Holder, each in their
reasonable judgment, without any limitation as to volume pursuant to Rule 144
promulgated under the Securities Act, (iii) such Registrable Securities are
proposed to be sold or distributed by a Person not entitled to the registration
rights granted by this Agreement or (iv) the Registrable Securities of such
Designated Holder (taken together with those of its Affiliates) constitute (or
are convertible into or exercisable for) less than 5% of the outstanding Common
Stock (prior to any such conversion or exercise, but on an otherwise
fully-diluted basis (it being understood that for this purpose, prior to the
consummation of the Exchange Offer, the assumed conversion of the Series A
Preferred Stock shall be on the basis of an assumed 100 percent participation by
the Other Noteholders in the Exchange Offer, as each such term is used in the
Investment Agreement)).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into, or
exercisable or exchangeable for, Registrable Securities whether or not such
purchase, conversion, exercise or exchange has actually been effected.  If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company may act
upon the basis of the instructions, notice or election received from the
registered owner of such Registrable Securities.  Registrable Securities
issuable upon exercise of an option or upon conversion, exercise or exchange of
another security shall be deemed outstanding for the purposes of this Agreement.
 
(c)           Initial Public Offering.  The Company shall not conduct any
Initial Public Offering without the consent of Oaktree Stockholders holding, in
the aggregate, at least a majority of the outstanding Registrable Securities
held by the Oaktree Stockholders in the aggregate.
 
3.             Demand Registration.
 
(a)           Request for Demand Registration.  (A) At any time prior to the IPO
Effectiveness Date, any of the Oaktree Stockholders, and (B) at any time after
six months after the IPO Effectiveness Date, any of the Oaktree Stockholders or
any of the Major Stockholders, (each, an “Initiating Holder”) may make a written
request to the Company to register, and the Company shall register, in
accordance with the terms of this Agreement, the sale of the number of
Registrable Securities stated in such request under the Securities Act (other
than pursuant to a Registration Statement on Form S-4 or S-8), at the election
of the Initiating Holders, (i) on Form S-1 or any similar long-form registration
(a “Long-Form Registration”) or (ii) on Form S-3 or any similar short-form
registration (other than a Shelf Registration), if such a short-form is then
available to the Company (a “Short-Form Registration” and, together with a
Long-Form Registration, a “Demand Registration”), provided, however, that (I)
the Company shall not be obligated to effect a Demand Registration if the
Initiating Holders propose to sell their Registrable Securities at an
anticipated aggregate offering price (calculated based upon the Market Price of
the Registrable Securities on the date of filing of the Registration Statement
with respect to such Registrable Securities and including any Registrable
Securities subject to any applicable over-allotment option) to the public of
less than (x) $15,000,000 in the case of a Long-Form Registration or (y)
$5,000,000 in the case of a Short-Form Registration, and (II) the Company shall
not be obligated to effect more than one Long-Form Registration for all Major
Stockholders in the aggregate or more than two Short-Form Registrations for all
Major Stockholders in the aggregate.  For purposes of the preceding sentence,
two or more Registration Statements filed in response to one demand for a
Long-Form Registration shall be counted as one Long-Form Registration, and the
Major Stockholders may use an available request for a Long Form Registration to
cause the Company to effect a Short-Form Registration instead of a Long-Form
Registration.  Each request for a Demand Registration by the Initiating Holders
shall state the amount of the Registrable Securities proposed to be sold and the
intended method of disposition thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Limitations on Demand Registrations.  If the Board of Directors,
in its good faith judgment, determines that any registration of Registrable
Securities should not be made or continued because it would materially interfere
with any material financing, acquisition, corporate reorganization or merger or
other material transaction involving the Company (a “Valid Business Reason”),
(i) the Company may postpone filing a Registration Statement relating to a
Demand Registration until such Valid Business Reason no longer exists, and
(ii) in case a Registration Statement has been filed relating to a Demand
Registration, if the Valid Business Reason has not resulted from actions taken
by the Company, the Company, upon the approval of a majority of the Board of
Directors, such majority to include at least one Oaktree Director (to the extent
there is an Oaktree Director on the Board of Directors) may cause such
Registration Statement to be withdrawn and its effectiveness terminated or may
postpone amending or supplementing such Registration Statement.  The Company
shall give written notice to all Designated Holders of its determination to
postpone or withdraw a Registration Statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof.  If the Company gives notice of its
determination to postpone or withdraw a Registration Statement pursuant to this
Section 3(b), the Company shall extend the period during which such Registration
Statement shall be maintained effective pursuant to this Agreement (including,
in the case of a Long-Form Registration, the period referred to in the second
sentence of Section 3(d)) by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 3(b) to
and including the date when sellers of such Registrable Securities under such
Registration Statement shall have received the copies of the supplemented or
amended Prospectus contemplated by and meeting the requirements of Section
7(a)(vi).  Notwithstanding anything to the contrary contained herein, the
Company may not postpone or withdraw a filing under this Section 3(b) or
Section 5(c) due to a Valid Business Reason more than twice for a period of up
to 60 days in any 12-month period.
 
(c)           Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration.  Each of the Designated Holders (other than the Initiating Holders
who have requested the relevant Demand Registration under Section 3(a)) may
offer such Designated Holder’s Registrable Securities under any such Demand
Registration pursuant to this Section 3(c).  The Company shall (i) as promptly
as practicable but in no event later than five days after the receipt of
a request for a Demand Registration from any Initiating Holders, give written
notice thereof to all of the Designated Holders (other than such Initiating
Holders), which notice shall specify the number of Registrable Securities
subject to the request for Demand Registration, whether such Demand Registration
is a Short-Form Registration or Long-Form Registration, the names and notice
information of the Initiating Holders and the intended method of disposition of
such Registrable Securities and (ii) subject to Section 3(f), include in the
Registration Statement filed pursuant to such Demand Registration all of the
Registrable Securities requested by such Designated Holders for inclusion in
such Registration Statement from whom the Company has received a written request
for inclusion therein within 10 days after the receipt by such Designated
Holders of such written notice referred to in clause (i) above.  Each such
request by such Designated Holders shall specify the number of Registrable
Securities proposed to be registered and such Designated Holder shall send a
copy of such request to the Initiating Holders.  The failure of any Designated
Holder to respond within such 10-day period referred to in clause (ii) above
shall be deemed to be a waiver of such Designated Holder’s rights under this
Section 3(c) with respect to such Demand Registration.  Any Designated Holder
may waive its rights under this Section 3(c) prior to the expiration of such
10-day period by giving written notice to the Company, with a copy to the
Initiating Holders.  If a Designated Holder sends the Company a written request
for inclusion of part or all of such Designated Holder’s Registrable Securities
in a registration, such Designated Holder shall not be entitled to withdraw or
revoke such request without the prior written consent of the Company in the
Company’s sole discretion unless, as a result of facts or circumstances arising
after the date on which such request was made relating to the Company or to
market conditions, such Designated Holder reasonably determines that
participation in such registration would have a material adverse effect on such
Designated Holder.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Effective Demand Registration.  The Company shall use its
reasonable best efforts to cause any such Demand Registration to become
effective as promptly as practicable after it receives a request under
Section 3(a), and in each case to remain effective thereafter.  A registration
shall not constitute a Long-Form Registration until it has become effective and
remains continuously effective for the lesser of (A) the period during which all
Registrable Securities registered in the Long-Form Registration are sold and
(B) 180 days; provided, however, that a registration shall not constitute a
Long-Form Registration if (x) after such Long-Form Registration has become
effective, such registration or the related offer, sale or distribution of
Registrable Securities thereunder is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency, court or other Person for any reason not attributable to the Initiating
Holders and such interference is not thereafter eliminated or (y) the conditions
specified in the underwriting agreement, if any, entered into in connection with
such Long-Form Registration are not satisfied or waived, other than by reason of
a failure by the Initiating Holders.
 
(e)           Expenses.  The Company shall pay all Registration Expenses in
connection with a Demand Registration, whether or not such Demand Registration
becomes effective.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           Underwriting Procedures.  If the Company or the Initiating Holders
holding a majority of the Registrable Securities held by all of the Initiating
Holders so elect, the Company shall use its reasonable best efforts to cause the
offering made pursuant to such Demand Registration to be in the form of a firm
commitment underwritten public offering or underwritten block trade (as
requested by such Initiating Holders), and the managing underwriter or
underwriters for such offering shall be an investment banking firm or firms of
national reputation selected to act as the managing underwriter or underwriters
of the offering in accordance with Section 3(g) (each, an “Approved
Underwriter”).  In connection with any Demand Registration under this Section 3
involving an underwritten public offering or underwritten block trade, none of
the Registrable Securities held by any Designated Holder making a request for
inclusion of such Registrable Securities pursuant to Section 3(c) shall be
included in such underwritten public offering or underwritten block trade unless
such Designated Holder accepts the terms of the offering as agreed upon by the
Company, the Initiating Holders and the Approved Underwriters, and then only in
such quantity as will not, in the opinion of the Approved Underwriters,
jeopardize the success of such offering by the Initiating Holders.  If the
Approved Underwriters advise the Company that the aggregate amount of such
Registrable Securities requested to be included in such offering is sufficiently
large to have a material adverse effect on the success of such offering, then
the Company shall include in such registration only the aggregate amount of
Registrable Securities that the Approved Underwriters believe may be sold
without any such material adverse effect and shall reduce the amount of
Registrable Securities to be included in such registration, first, as to the
equity securities offered by the Company for its own account; second, as to the
Registrable Securities of Designated Holders who are not Initiating Holders, as
a group, if any; and third, as to the Registrable Securities of the Initiating
Holders, as a group, pro rata within each group based on the number of
Registrable Securities owned by each such party.
 
(g)           Selection of Underwriters in a Demand Registration.  If an
offering of Registrable Securities made pursuant to any Demand Registration is
in the form of an underwritten public offering or underwritten block trade, the
Initiating Holders holding a majority of the Registrable Securities held by all
of the Initiating Holders shall select the Approved Underwriters; provided,
however, that the Approved Underwriters shall, in any case, also be reasonably
acceptable to the Company.
 
4.             Incidental or “Piggy-Back” Registration.
 
(a)           Request for Incidental or “Piggy-Back” Registration.  At any time
after the IPO Effectiveness Date, if the Company proposes to file a Registration
Statement with respect to an offering by the Company for its own account (other
than a Registration Statement on Form S-4 or S-8) or for the account of any
stockholder of the Company (other than for the account of any Designated Holder
pursuant to Section 3 or Section 5), then the Company shall give written notice
of such proposed filing to each of the Designated Holders at least 20 days
before the anticipated filing date, and such notice shall describe the proposed
registration, offering price (or reasonable range thereof) and distribution
arrangements, and offer such Designated Holders the opportunity to register the
number of Registrable Securities as each such Designated Holder may request (an
“Incidental Registration”).  In connection with any Incidental Registration
under this Section 4(a) involving an underwritten public offering or
underwritten block trade, the Company shall use its reasonable best efforts
(within 20 days after the notice provided for in the preceding sentence) to
cause the managing underwriter or underwriters (the “Company Underwriter”) to
permit each of the Designated Holders who has requested in writing to
participate in the Incidental Registration to include the number of such
Designated Holder’s Registrable Securities specified by such Designated Holder
in such offering on the same terms and conditions as the securities of the
Company or for the account of such other stockholder, as the case may be,
included therein.  In connection with any Incidental Registration under this
Section 4(a) involving an underwritten public offering or underwritten block
trade, the Company shall not be required to include any Registrable Securities
in such underwritten public offering or underwritten block trade unless the
Designated Holders thereof accept the terms of the underwritten public offering
or underwritten block trade as agreed upon between the Company, such other
stockholders, if any, and the Company Underwriter, and then only in such
quantity as the Company Underwriter believes will not jeopardize the success of
the offering by the Company.  If the Company Underwriter determines that the
registration of all or part of the Registrable Securities which the Designated
Holders have requested to be included would materially adversely affect the
success of such offering, then the Company shall include in such Incidental
Registration only the aggregate amount of Registrable Securities that the
Company Underwriter believes may be sold without any such material adverse
effect and shall include in such registration, first, all of the securities to
be offered for the account of the Company; second, the Registrable Securities to
be offered for the account of the Designated Holders pursuant to this Section 4,
as a group, pro rata based on the number of Registrable Securities owned by each
such Designated Holder; and third, any other securities requested to be included
in such offering.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           Expenses.  The Company shall bear all Registration Expenses in
connection with any Incidental Registration pursuant to this Section 4, whether
or not such Incidental Registration becomes effective.
 
5.             Shelf Registration.
 
(a)           Request for Shelf Registration.  Upon the Company becoming
eligible for use of Form S-3 under the Securities Act in connection with a
secondary public offering of its equity securities, in the event that the
Company shall receive from any Oaktree Stockholder or a Major Stockholder (each,
a “Shelf Initiating Holder”), a written request that the Company register, under
the Securities Act on Form S-3 in an offering on a delayed or continuous basis
pursuant to Rule 415 promulgated under the Securities Act (a “Shelf
Registration”), the sale of all or a portion of the Registrable Securities owned
by such Shelf Initiating Holders, the Company shall give written notice of such
request to all of the Designated Holders (other than the Shelf Initiating
Holders) as promptly as practicable but in no event later than 10 days before
the anticipated filing date of such Form S-3, and such notice shall describe the
proposed Shelf Registration, the intended method of disposition of such
Registrable Securities and any other information that at the time would be
appropriate to include in such notice, and offer such Designated Holders the
opportunity to register the number of Registrable Securities as each such
Designated Holder may request in writing to the Company, given within 10 days
after their receipt from the Company of the written notice of such Shelf
Registration.  The “Plan of Distribution” section of such Form S-3 shall permit
all lawful means of disposition of Registrable Securities, including
firm-commitment underwritten public offerings, block trades, agented
transactions, sales directly into the market, purchases or sales by brokers,
Hedging Transactions and sales not involving a public offering.  With respect to
each Shelf Registration, the Company shall (i) as promptly as practicable after
the written request of the Shelf Initiating Holders, file a Registration
Statement and (ii) use its reasonable best efforts to cause such Registration
Statement to be declared effective as promptly as practicable and remain
effective until there are no longer any Shelf Registered Securities.  The
obligations set forth in this Section 5(a) shall not apply if the Company has a
currently effective Automatic Shelf Registration Statement covering all
Registrable Securities in accordance with Section 5(f) and has otherwise
complied with its obligations pursuant to this Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Shelf Underwriting Procedures.  Upon written request by a
Designated Holder of Shelf Registered Securities (the “Shelf Requesting
Holder”), which request shall specify the amount of such Shelf Requesting
Holder’s Shelf Registered Securities to be sold (the “Requested Shelf Registered
Securities”), the Company shall use its reasonable best efforts to cause the
sale of such Requested Shelf Registered Securities to be in the form of a firm
commitment underwritten public offering or underwritten block trade (unless
otherwise consented to by the Shelf Requesting Holder) if the anticipated
aggregate offering price (calculated based upon the Market Price of the
Registrable Securities on the date of such written request and including any
Registrable Securities subject to any applicable over-allotment option) to the
public equals or exceeds $5,000,000 (including causing to be produced and filed
any necessary Prospectuses or Prospectus supplements with respect to such
offering).  The managing underwriter or underwriters selected for such offering
shall be selected by the Shelf Requesting Holder and shall be reasonably
acceptable to the Company, and each such underwriter shall be deemed to be an
Approved Underwriter with respect to such offering.  Notwithstanding the
foregoing, in connection with any offering of Requested Shelf Registered
Securities involving an underwritten public offering or underwritten block trade
that occurs or is scheduled to occur within 30 days of a proposed registered
underwritten public offering of equity securities for the Company’s own account
(a “Contemporaneous Company Offering”), the Company shall not be required to
cause such offering of Requested Shelf Registered Securities to take the form of
an underwritten public offering or underwritten block trade but shall instead
offer the Shelf Requesting Holder the ability to include its Requested Shelf
Registered Securities in the Contemporaneous Company Offering pursuant to
Section 4.
 
(c)           Limitations on Shelf Registrations.  If the Board of Directors has
a Valid Business Reason, (i) the Company may postpone filing a Registration
Statement relating to a Shelf Registration until such Valid Business Reason no
longer exists and (ii) in case a Registration Statement has been filed relating
to a Shelf Registration, if the Valid Business Reason has not resulted from
actions taken by the Company, the Company, upon the approval of a majority of
the Board of Directors, such majority to include at least one Oaktree Director
(to the extent there is an Oaktree Director on the Board of Directors), may
cause such Registration Statement to be withdrawn and its effectiveness
terminated or may postpone amending or supplementing such Registration Statement
or may suspend other required registration actions under this Agreement.  The
Company shall give written notice to all Designated Holders of its determination
to postpone or withdraw a Registration Statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof.  Notwithstanding anything to the
contrary contained herein, the Company may not postpone or withdraw a filing due
to a Valid Business Reason under this Section 5(c) or Section 3(b) more than
twice for a period of up to 60 days in any 12-month period.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           Expenses.  The Company shall bear all Registration Expenses in
connection with any Shelf Registration pursuant to this Section 5, whether or
not such Shelf Registration becomes effective.
 
(e)           Additional Selling Stockholders.  After the Registration Statement
with respect to a Shelf Registration is declared effective, upon written request
by one or more Designated Holders (which written request shall specify the
amount of such Designated Holders’ Registrable Securities to be registered), the
Company shall, as promptly as practicable after receiving such request, (i) if
it is a Seasoned Issuer or Well-Known Seasoned Issuer, or if such Registration
Statement is an Automatic Shelf Registration Statement, file a Prospectus
supplement to include such Designated Holders as selling stockholders in such
Registration Statement or (ii) if it is not a Seasoned Issuer or Well-Known
Seasoned Issuer, and the Registrable Securities requested to be registered
represent more than 5% of the outstanding Registrable Securities, file a
post-effective amendment to the Registration Statement to include such
Designated Holders in such Shelf Registration and use reasonable best efforts to
have such post-effective amendment declared effective.
 
(f)           Automatic Shelf Registration.  Upon the Company becoming a
Well-Known Seasoned Issuer, (i) the Company shall give written notice to all of
the Designated Holders as promptly as practicable but in no event later than
five Business Days thereafter, and such notice shall describe, in reasonable
detail, the basis on which the Company has become a Well-Known Seasoned Issuer,
and (ii) the Company shall, as promptly as practicable, register, under an
Automatic Shelf Registration Statement, the sale of all of the Registrable
Securities in accordance with the terms of this Agreement.  The Company shall
use its reasonable best efforts to file such Automatic Shelf Registration
Statement as promptly as practicable, but in no event later than 10 Business
Days after it becomes a Well-Known Seasoned Issuer, and to cause such Automatic
Shelf Registration Statement to remain effective thereafter until there are no
longer any Registrable Securities.  The Company shall give written notice of
filing such Registration Statement to all of the Designated Holders as promptly
as practicable thereafter.  At any time after the filing of an Automatic Shelf
Registration Statement by the Company, if it is reasonably likely that it will
no longer be a Well-Known Seasoned Issuer as of a future determination date (the
“Determination Date”), at least 30 days prior to such Determination Date, the
Company shall (A) give written notice thereof to all of the Designated Holders
as promptly as practicable but in no event later than 10 Business Days prior to
such Determination Date and (B) if the Company is eligible to file a
Registration Statement on Form S-3 with respect to a secondary public offering
of its equity securities, file a Registration Statement on Form S-3 with respect
to a Shelf Registration in accordance with Section 5(a), treating all selling
stockholders identified as such in the Automatic Shelf Registration Statement
(and amendments or supplements thereto) as Shelf Requesting Holders and use all
commercially reasonable efforts to have such Registration Statement declared
effective prior to the Determination Date.  Any registration pursuant to this
Section 5(f) shall be deemed a Shelf Registration for purposes of this
Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           Not a Demand Registration.  No Shelf Registration pursuant to this
Section 5 shall be deemed a Demand Registration pursuant to Section 3.
 
6.             Lock-up Agreements.
 
(a)           Designated Holder Lock-up Agreements.  To the extent (i) requested
(A) by the Company, the Initiating Holders or the Shelf Requesting Holders, as
the case may be, in the case of a non-underwritten public offering or (B) by the
Approved Underwriters or the Company Underwriter, as the case may be, in the
case of an underwritten public offering or underwritten block trade, (ii) the
Company and all of the Company’s officers and directors execute agreements
identical to or more restrictive than those referred to in this Section 6(a) and
(iii) the Company has used reasonable best efforts to cause the holders in
excess of 2.5% of its outstanding shares of Common Stock on a fully-diluted
basis (it being understood that for this purpose, prior to the consummation of
the Exchange Offer, the assumed conversion of the Series A Preferred Stock shall
be on the basis of an assumed 100 percent participation by the Other Noteholders
in the Exchange Offer, as each such term is used in the Investment Agreement) to
execute agreements identical to or more restrictive than those referred to in
this Section 6(a), each Designated Holder agrees (x) not to effect any Transfer
of any Registrable Class Securities or any securities convertible into or
exchangeable or exercisable for such Registrable Class Securities and (y) not to
make any request for the registration of the Transfer of any Registrable Class
Securities or any securities convertible into or exchangeable or exercisable for
such Registrable Class Securities, in each case, during the period beginning on
the filing date of the Registration Statement for such public offering and
ending on the date that is 90 days (180 days, in the case of the Initial Public
Offering of the Company) after the date of the final Prospectus relating to such
public offering (or such shorter period, if any, mutually agreed upon by such
Designated Holder and the requesting party), except as part of such public
offering.  Upon request by the Approved Underwriters or the Company Underwriter
(as the case may be), each Designated Holder shall enter into customary lock-up
agreements (“Lock-up Agreements”) on terms consistent with the preceding
sentence.  No Designated Holder subject to this Section 6(a) shall be released
from any obligation under any agreement, arrangement or understanding entered
into pursuant to this Section 6(a) unless all other Designated Holders subject
to the same obligation are also released.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Company Lock-up Agreements.
 
(i)           With respect to any Demand Registration, the Company shall not
(except as part of such Demand Registration) effect any Transfer of Registrable
Class Securities, or any securities convertible into or exchangeable or
exercisable for Registrable Class Securities (except pursuant to a Registration
Statement on Form S-8), during the period beginning on the filing date of any
Registration Statement in which the Designated Holders are participating and
ending on the date that is 90 days (180 days, in the case of the Initial Public
Offering of the Company) after the date of the final Prospectus relating to such
offering (which period may be lengthened as deemed reasonably necessary by the
Approved Underwriters with respect to such offering or as may be required by
applicable law, rule or regulation).  Upon request by the Approved Underwriters
or the Company Underwriter (as the case may be), the Company shall, from time to
time, enter into Lock-up Agreements on terms consistent with the preceding
sentence.
 
(ii)          With respect to any Shelf Registration and offering of Requested
Shelf Registered Securities that takes the form of an underwritten public
offering or underwritten block trade, the Company shall not (except as part of
such offering) effect any Transfer of Registrable Class Securities, or any
securities convertible into or exchangeable or exercisable for such Registrable
Class Securities (except pursuant to a Registration Statement on Form S-8),
during the period beginning on the date the Shelf Requesting Holder delivers its
request pursuant to the first sentence of Section 5(b) and ending on the date
that is 90 days (180 days, in the case of the Initial Public Offering of the
Company) after the date of the final Prospectus relating to such offering.  Upon
request by the Approved Underwriters or the Company Underwriter (as the case may
be), the Company shall, from time to time, enter into Lock-up Agreements on
terms consistent with the preceding sentence.
 
(c)           Additional Lock-up Agreements.  With respect to each relevant
offering, the Company shall use its reasonable best efforts to cause all of its
officers, directors and holders of more than 2.5% of the Registrable Class
Securities (or any securities convertible into or exchangeable or exercisable
for such Registrable Class Securities) to execute lock-up agreements that
contain restrictions that are no less restrictive than the restrictions
contained in the Lock-up Agreements executed by the Company.
 
(d)           Third Party Beneficiaries in Lock-up Agreements.  Any Lock-up
Agreements executed by the Designated Holders pursuant to this Section 6 shall
contain provisions naming the Company as an intended third-party beneficiary
thereof and requiring the prior written consent of the Company for any
amendments thereto or waivers thereof.  Any Lock-up Agreements executed by the
Company, its officers, its directors or other stockholders pursuant to this
Section 6 shall contain provisions naming the selling stockholders in the
relevant offering that are Designated Holders as intended third-party
beneficiaries thereof and requiring the prior written consent of such selling
stockholders holding a majority of the Registrable Securities of such selling
stockholders for any amendments thereto or waivers thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
7.             Registration Procedures.
 
(a)           Obligations of the Company.  Whenever registration of Registrable
Securities has been requested or required pursuant to Section 3, Section 4 or
Section 5, the Company shall use its reasonable best efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as promptly as practicable, and in
connection with any such request or requirement, the Company shall:
 
(i)           as expeditiously as possible, prepare and file with the Commission
a Registration Statement on any form for which the Company then qualifies or
which counsel for the Company shall deem appropriate and which form shall be
available for the sale of such Registrable Securities in accordance with the
intended method of distribution thereof, and cause such Registration Statement
to become effective; provided, however, that (A) before filing a Registration
Statement or Prospectus or any amendments or supplements thereto (including any
documents incorporated by reference therein), or before using any Free Writing
Prospectus, the Company shall provide one counsel selected by the Designated
Holders holding a majority of the Registrable Securities being registered in
such registration (“Holders’ Counsel”) and any other Inspector with an adequate
and appropriate opportunity to review and comment on such Registration
Statement, each Prospectus included therein (and each amendment or supplement
thereto) and each Free Writing Prospectus to be filed with the Commission,
subject to such documents being under the Company’s control, and (B) the Company
shall notify the Holders’ Counsel and each seller of Registrable Securities
pursuant to such Registration Statement of any stop order issued or threatened
by the Commission and take all actions required to prevent the entry of such
stop order or to remove it if entered;
 
(ii)          as expeditiously as possible, prepare and file with the Commission
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the lesser of (A) 180 days and (B) such
shorter period which will terminate when all Registrable Securities covered by
such Registration Statement have been sold; provided, that in the case of a
Shelf Registration, the Company shall keep such Registration Statement effective
until all Registrable Securities covered by such Registration Statement shall
have been sold, and shall comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;
 
(iii)         as expeditiously as possible, furnish to each seller of
Registrable Securities, prior to filing a Registration Statement, at least one
copy of such Registration Statement as is proposed to be filed, and thereafter
such number of copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits thereto), the Prospectus
included in such Registration Statement (including each preliminary Prospectus),
any Prospectus filed pursuant to Rule 424 promulgated under the Securities Act
and any Free Writing Prospectus as each such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;
 
 
17

--------------------------------------------------------------------------------

 
 
(iv)        as expeditiously as possible, register or qualify such Registrable
Securities under such other securities or “blue sky” laws of such jurisdictions
as any seller of Registrable Securities may request, and to continue
such registration or qualification in effect in such jurisdiction for as long as
permissible pursuant to the laws of such jurisdiction, or for as long as any
such seller requests or until all of such Registrable Securities are sold,
whichever is shortest, and do any and all other acts and things which may be
reasonably necessary or advisable to enable any such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided, however, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 7(a)(iv), (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction;
 
(v)         as expeditiously as possible, notify each seller of Registrable
Securities: (A) when a Prospectus, any Prospectus supplement, any Free Writing
Prospectus, the Disclosure Package, a Registration Statement or a post-effective
amendment to a Registration Statement has been filed with the Commission, and,
with respect to a Registration Statement or any post-effective amendment, when
the same has become effective; (B) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement, related Prospectus, the Disclosure Package or Free
Writing Prospectus or for additional information; (C) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement or the initiation
or threatening of any proceedings for that purpose; (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; (E) of the existence of any fact or happening of any event of which the
Company has knowledge which makes any statement of a material fact in such
Registration Statement, related Prospectus, Free Writing Prospectus, Disclosure
Package or any document incorporated or deemed to be incorporated therein by
reference untrue or which would require the making of any changes in the
Registration Statement, Prospectus, Free Writing Prospectus or Disclosure
Package in order that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of such Prospectus, Disclosure Package or
Free Writing Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and (F) of the determination by counsel of
the Company that a post-effective amendment to a Registration Statement is
advisable;
 
 
18

--------------------------------------------------------------------------------

 
 
(vi)        as expeditiously as possible, upon the occurrence of any event
contemplated by Section 7(a)(v)(E) or, subject to Sections 3(b) and 5(c), the
existence of a Valid Business Reason, as promptly as practicable, prepare a
supplement or amendment to such Registration Statement, related Prospectus,
Disclosure Package or Free Writing Prospectus and furnish to each seller of
Registrable Securities a reasonable number of copies of such supplement to or an
amendment of such Registration Statement, Prospectus, Disclosure Package or Free
Writing Prospectus as may be necessary so that, after delivery to the purchasers
of such Registrable Securities, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of such Prospectus, Disclosure
Package or Free Writing Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
 
(vii)       enter into and perform customary agreements (including underwriting,
block trade, derivative transaction agreements or confirmations and
indemnification and contribution agreements in customary form with the Approved
Underwriter or the Company Underwriter, as applicable) and take such other
commercially reasonable actions as are required in order to expedite or
facilitate each disposition of Registrable Securities and shall provide all
reasonable cooperation, including causing appropriate officers to attend and
participate in “road shows” and other information meetings organized by the
Approved Underwriter or Company Underwriter, if applicable, and causing counsel
to the Company to deliver customary legal opinions in connection with any such
underwriting agreements;
 
(viii)      make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ Counsel and any attorney, accountant or other agent retained by any
such seller or any managing underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company and its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement.  Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (A) the disclosure of such Records is
necessary, in the Company’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (B) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (C) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public.  Each seller of Registrable Securities agrees that it shall, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential;
 
 
19

--------------------------------------------------------------------------------

 
 
(ix)         if such sale is pursuant to an underwritten public offering or
underwritten block trade, obtain a “cold comfort” letter dated the effective
date of the Registration Statement and the date of the closing under the
underwriting agreement from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as Holders’ Counsel or the managing underwriter
reasonably requests;
 
(x)          furnish, at the request of any seller of Registrable Securities on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or, if such securities are not being sold through
underwriters, on the date the Registration Statement with respect to such
securities becomes effective, an opinion, dated such date, of counsel
representing the Company for the purposes of such registration, addressed to the
underwriters, if any, and to the seller making such request, covering such legal
matters with respect to the registration in respect of which such opinion is
being given as the underwriters, if any, and such seller may reasonably request
and are customarily included in such opinions;
 
(xi)         with respect to each Free Writing Prospectus or other materials to
be included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Free Writing Prospectus or other materials, where reasonably
practicable, without the prior written consent of the Designated Holders of the
Registrable Securities covered by such registration statement, which Free
Writing Prospectuses or other materials shall be subject to the review of
counsel to such Designated Holders;
 
(xii)        as expeditiously as possible and within the deadlines specified by
the Securities Act, make all required filings of all Prospectuses and Free
Writing Prospectuses with the Commission;
 
(xiii)       as expeditiously as possible and within the deadlines specified by
the Securities Act, make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby);
 
(xiv)       comply with all applicable rules and regulations of the Commission,
and make available to its security holders, as soon as reasonably practicable
but no later than 15 months after the effective date of the Registration
Statement, an earnings statement covering a period of 12 months beginning after
the effective date of the Registration Statement, in a manner which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;
 
 
20

--------------------------------------------------------------------------------

 
 
(xv)       cause all such Registrable Securities to be listed on each securities
exchange on which Registrable Class Securities issued by the Company are then
listed, provided that the applicable listing requirements are satisfied;
 
(xvi)      as expeditiously as practicable, keep Holders’ Counsel advised in
writing as to the initiation and progress of any registration under Section 3,
Section 4 or Section 5 and provide Holders’ Counsel with all correspondence with
the Commission in connection with any such Registration Statement;
 
(xvii)     cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the FINRA;
 
(xviii)     if such registration is pursuant to a Registration Statement on Form
S-3 or any similar short-form registration, include in such Registration
Statement such additional information for marketing purposes as selling
Designated Holders reasonably request in order to facilitate the offering
process; and
 
(xix)       take all other steps reasonably necessary to effect the registration
and disposition of the Registrable Securities contemplated hereby (in each case,
to the extent within its control).
 
(b)           Seller Obligations.  In connection with any offering under any
Registration Statement under this Agreement, each Designated Holder:
 
(i)           shall promptly furnish to the Company in writing such information
with respect to such Designated Holder and the intended method of disposition of
its Registrable Securities as the Company may reasonably request or as may be
required by law for use in connection with any related Registration Statement,
Disclosure Package or Prospectus (or amendment or supplement thereto) and all
information required to be disclosed in order to make the information previously
furnished to the Company by such Designated Holder not contain a material
misstatement of fact or necessary to cause such Registration Statement,
Disclosure Package or Prospectus (or amendment or supplement thereto) not to
omit a material fact with respect to such Designated Holder necessary in order
to make the statements therein not misleading;
 
(ii)         shall comply with the Securities Act and the Exchange Act and all
applicable state securities laws and comply with all applicable regulations in
connection with the registration and the disposition of the Registrable
Securities; and
 
(iii)        shall not use any Free Writing Prospectus without the prior written
consent of the Company.
 
 
21

--------------------------------------------------------------------------------

 
 
(c)           Notice to Discontinue.  Each Designated Holder agrees that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 7(a)(v)(E), such Designated Holder shall forthwith
discontinue disposition of Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Designated Holder’s
receipt of the copies of the supplemented or amended Prospectus or Free Writing
Prospectus contemplated by Section 7(a)(vi) and, if so directed by the Company,
such Designated Holder shall deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Designated Holder’s
possession, of the Prospectus or Free Writing Prospectus covering such
Registrable Securities which is current at the time of receipt of such
notice.  If the Company shall give any such notice, the Company shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement (including the period referred to in Section
7(a)(ii)) by the number of days during the period from and including the date of
the giving of such notice pursuant to Section 7(a)(v)(E) to and including the
date when sellers of such Registrable Securities under such Registration
Statement shall have received the copies of the supplemented or amended
Prospectus or Free Writing Prospectus contemplated by and meeting the
requirements of Section 7(a)(vi).
 
(d)           Registration Expenses.  The Company shall pay all expenses arising
from or incident to its performance of, or compliance with, this Agreement,
including (i) Commission, stock exchange and FINRA registration and filing fees,
(ii) all fees and expenses incurred in complying with securities or “blue sky”
laws (including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement),
(iii) all printing, messenger and delivery expenses, (iv) the fees, charges and
expenses of Holders’ Counsel, any necessary counsel with respect to state
securities law matters, counsel to the Company and of its independent public
accountants, and any other accounting fees, charges and expenses incurred by the
Company (including any expenses arising from any “cold comfort” letters or any
special audits incident to or required by any registration or qualification) and
any legal fees, charges and expenses incurred by the Initiating Holders, the
Shelf Initiating Holders or the Shelf Requesting Holders, as the case may be,
and (v) any liability insurance or other premiums for insurance obtained in
connection with any Demand Registration or piggy-back registration thereon,
Incidental Registration or Shelf Registration pursuant to the terms of this
Agreement, regardless of whether such Registration Statement is declared
effective.  All of the expenses described in the preceding sentence of this
Section 7(d) are referred to herein as “Registration Expenses.”  The Designated
Holders of Registrable Securities sold pursuant to a Registration Statement
shall bear the expense of any broker’s commission or underwriter’s discount or
commission relating to the registration and sale of such Designated Holders’
Registrable Securities and, subject to clause (iv) above, shall bear the fees
and expenses of their own counsel.
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           Hedging Transactions.
 
(i)           The Company agrees that, in connection with any proposed Hedging
Transaction, if, in the reasonable judgment of Holders’ Counsel, it is necessary
or advisable to register under the Securities Act such Hedging Transaction or
sales or transfers (whether short or long) of Registrable Class Securities in
connection therewith, then the Company shall use its reasonable best efforts to
take such actions (which may include, among other things, the filing of a
post-effective amendment to a Registration Statement to include additional or
changed information that is material or is otherwise required to be disclosed,
including a description of such Hedging Transaction, the name of the Hedging
Counterparty, identification of the Hedging Counterparty or its Affiliates as
underwriters or potential underwriters, if applicable, or any change to the plan
of distribution) as may reasonably be required to register such Hedging
Transaction or sales or transfers of Registrable Class Securities in connection
therewith under the Securities Act in a manner consistent with the rights and
obligations of the Company hereunder with respect to the registration of
Registrable Securities.  Any information provided by the Designated Holders
regarding the Hedging Transaction that is included in a Registration Statement,
Prospectus or Free Writing Prospectus pursuant to this Section 7(e) shall be
deemed to be information provided by the Designated Holders selling Registrable
Securities pursuant to such Registration Statement for purposes of Section 7(b).
 
(ii)          All Registration Statements in which Designated Holders may
include Registrable Securities under this Agreement shall be subject to the
provisions of this Section 7(e), and the registration of Registrable Class
Securities thereunder pursuant to this Section 7(e) shall be subject to the
provisions of this Agreement applicable to any such Registration Statements;
provided, however, that the selection of any Hedging Counterparty shall not be
subject to Section 3(g), but the Hedging Counterparty shall be selected by the
Designated Holders of a majority of the Registrable Class Securities subject to
the Hedging Transaction that are proposed to be included in such Registration
Statement.
 
(iii)         If in connection with a Hedging Transaction, a Hedging
Counterparty or any Affiliate thereof is (or may be considered) an underwriter
or selling stockholder, then it shall be required to provide customary
indemnities to the Company regarding the plan of distribution and like matters.
 
(iv)        The Company further agrees to include, under the caption “Plan of
Distribution” (or the equivalent caption), in each Registration Statement, and
any related Prospectus (to the extent such inclusion is permitted under
applicable Commission regulations and is consistent with comments received from
the Commission during any Commission review of the Registration Statement),
language substantially in the form of Schedule 1 hereto and to include in each
Prospectus supplement filed in connection with any proposed Hedging Transaction
language mutually agreed upon by the Company, the relevant Designated Holders
and the Hedging Counterparty describing such Hedging Transaction.
 
 
23

--------------------------------------------------------------------------------

 
 
8.             Indemnification; Contribution.
 
(a)           Indemnification by the Company.  The Company shall indemnify and
hold harmless each Designated Holder, its stockholders, partners, members,
directors, officers, Affiliates and each Person who controls (within the meaning
of Section 15 of the Securities Act) such Designated Holder from and against any
and all losses, claims, damages, liabilities and expenses, or any action or
proceeding in respect thereof (including reasonable costs of investigation and
reasonable attorneys’ fees and expenses) (each, a “Liability”) arising out of or
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Disclosure Package, the Registration Statement, the
Prospectus, any Free Writing Prospectus or in any amendment or supplement
thereto, and (ii) the omission or alleged omission to state in the Disclosure
Package, the Registration Statement, the Prospectus, any Free Writing Prospectus
or in any amendment or supplement thereto any material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the Company shall not be liable in any such case to the
extent that any such Liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such Disclosure Package, Registration Statement, Prospectus or preliminary
prospectus or amendment or supplement thereto in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the
Designated Holder (including the information provided pursuant to Section
7(b)(i)) expressly for use therein.
 
(b)           Indemnification by Designated Holders.   In connection with any
offering in which a Designated Holder is participating pursuant to Section 3, 4
or 5, such Designated Holder shall indemnify and hold harmless the Company, each
other Designated Holder, their respective directors, officers, other Affiliates
and each Person who controls the Company, such other Designated Holders (within
the meaning of Section 15 of the Securities Act) from and against any and all
Liabilities arising out of or based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in the Disclosure Package, the
Registration Statement, the Prospectus, any Designated Holder Free Writing
Prospectus or in any amendment or supplement thereto, and (ii) the omission or
alleged omission to state in the Disclosure Package, the Registration Statement,
the Prospectus, any Designated Holder Free Writing Prospectus or in any
amendment or supplement thereto any material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case, to the
extent such Liabilities arise out of or are based upon written information
furnished by such Designated Holder or on such Designated Holder’s behalf
expressly for inclusion in the Disclosure Package, the Registration Statement,
the Prospectus, any free writing prospectus or any amendment or supplement
thereto relating to the Registrable Securities (including the information
provided pursuant to Section 7(b)(i) and any free writing prospectus); provided,
however, that the obligation to indemnify shall be individual, not joint and
several, for each Designated Holder and the total amount to be indemnified by
such Designated Holder pursuant to this Section 8(b) shall be limited to the net
proceeds (after deducting the underwriters’ discounts and commissions) received
by such Designated Holder in the offering to which the Registration Statement,
Prospectus, Disclosure Package or Designated Holder Free Writing Prospectus
relates.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder (the “Indemnified Party”) shall give prompt written
notice to the indemnifying party (the “Indemnifying Party”) after the receipt by
the Indemnified Party of any written notice of the commencement of any action,
suit, proceeding or investigation or threat thereof made in writing for which
the Indemnified Party intends to claim indemnification or contribution pursuant
to this Agreement; provided, however, that the failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party forfeits substantive rights or defenses by reason of such
failure).  If notice of commencement of any such action is given to the
Indemnifying Party as above provided, the Indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party.  The Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be paid by the Indemnified Party
unless (i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying
Party fails to assume the defense of such action with counsel reasonably
satisfactory to the Indemnified Party or (iii) the named parties to any such
action (including any impleaded parties) include both the Indemnifying Party and
the Indemnified Party and such parties have been advised by such counsel that
either (A) representation of such Indemnified Party and the Indemnifying Party
by the same counsel would be inappropriate under applicable standards of
professional conduct or (B) there may be one or more legal defenses available to
the Indemnified Party which are different from or additional to those available
to the Indemnifying Party.  In any of such cases, the Indemnifying Party shall
not have the right to assume the defense of such action on behalf of such
Indemnified Party; it being understood, however, that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) for all Indemnified Parties.  No
Indemnifying Party shall be liable for any settlement entered into without its
written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the written consent of such Indemnified Party,
effect any settlement of any pending or threatened proceeding in respect of
which such Indemnified Party is a party and indemnity has been sought hereunder
by such Indemnified Party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability for claims that are the
subject matter of such proceeding.
 
(d)           Contribution.  If the indemnification provided for in this Section
8 from the Indemnifying Party is unavailable to an Indemnified Party hereunder
in respect of any Liabilities referred to herein, then the Indemnifying Party,
in lieu of indemnifying such Indemnified Party, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such Liabilities in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions which
resulted in such Liabilities, as well as any other relevant equitable
considerations.  The relative faults of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.  The amount paid
or payable by a party as a result of the Liabilities referred to above shall be
deemed to include, subject to the limitations set forth in Sections 8(a), 8(b)
and 8(c), any legal or other fees, charges or expenses reasonably incurred by
such party in connection with any investigation or proceeding; provided, that
the total amount to be contributed by such Designated Holder shall be limited to
the net proceeds (after deducting the underwriters’ discounts and commissions)
received by such Designated Holder in the offering.  The parties hereto agree
that it would not be just and equitable if contribution pursuant to this Section
8(d) were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
 
 
25

--------------------------------------------------------------------------------

 
 
9.             Exchange Act Reporting and Rule 144.  The Company covenants that
from and after the IPO Effectiveness Date it shall (a) file any reports required
to be filed by it under the Exchange Act and (b) take such further action as
each Designated Holder may reasonably request (including providing any
information necessary to comply with Rule 144 promulgated under the Securities
Act), all to the extent required from time to time to enable such Designated
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 promulgated
under the Securities Act, as such rule may be amended from time to time, or
(ii) any similar rules or regulations hereafter adopted by the Commission.  The
Company shall, upon the request of any Designated Holder, deliver to such
Designated Holder a written statement as to whether it has complied with such
requirements.
 
10.           Miscellaneous.
 
(a)           Recapitalizations, Exchanges, etc.
 
  The provisions of this Agreement shall apply to the full extent set forth
herein with respect to (i) the shares of Company Common Stock and Series A
Preferred Stock, (ii) any and all shares of Common Stock of the Company into
which the shares of Company Common Stock are converted, exchanged or substituted
in any recapitalization or other capital reorganization by the Company, (iii)
any and all shares of Preferred Stock of the Company into which the shares of
Series A Preferred Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by the Company and (iv) any and
all equity securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in conversion of, in exchange for or in substitution of,
the shares of Common Stock (or Preferred Stock, as the case may be) and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date
hereof.  The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume this Agreement or enter
into a new registration rights agreement with the Designated Holders on terms
substantially the same as this Agreement as a condition of any such transaction.
 
 
26

--------------------------------------------------------------------------------

 
 
(b)           No Inconsistent Agreements.  The Company represents and warrants
that it has not granted to any Person the right to request or require the
Company to register any securities issued by the Company, other than the rights
granted to the Designated Holders herein.  The Company shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Designated Holders in this Agreement or grant any additional
registration rights to any Person or with respect to any securities which are
not Registrable Securities which are prior in right to or inconsistent with the
rights granted in this Agreement.
 
(c)           Remedies.  The Designated Holders, in addition to being entitled
to exercise all rights granted by law, including recovery of damages, shall be
entitled to specific performance of their rights under this Agreement, without
need for a bond.  The Company agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive in any action for specific
performance the defense that a remedy at law would be adequate or that there is
need for a bond.
 
(d)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless consented to in writing by (i) the Company, (ii) Designated Holders
holding Registrable Securities representing (after giving effect to any
adjustments) at least a majority of the aggregate number of Registrable
Securities owned by all of the Designated Holders; provided, however, that such
majority shall include the Oaktree Stockholders.  Any such written consent shall
be binding upon the Company and all of the Designated Holders.
 
(e)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by
registered or certified first-class mail, return receipt requested, telecopy,
electronic transmission, courier service or personal delivery:
 
(i)           if to the Company:
 
Pulse Electronics Corporation
12220 World Trade Drive
San Diego, CA 92128
Facsimile: (858) 674-8262
Attention:  Chief Financial Officer
 
with a copy (which shall not constitute notice) to:


SNR Denton US LLP
1221 Avenue of the Americas
New York, New York 10020
Facsimile:  212-768-6800
Attention:  Victor Boyajian


 
27

--------------------------------------------------------------------------------

 
 
 
(ii)
if to the Oaktree Funds:

 
OCM PE Holdings, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA  90071


Attention: Kenneth Liang
Facsimile: (213) 830-8522


with a copy (which shall not constitute notice) to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Telecopy:  212-492-0303
Attention:  Kenneth M. Schneider
 
 
(iii)
if to any other Designated Holder, at its address as it appears on the signature
pages hereto or the signature pages to any joinder document executed pursuant to
Section 10(f), as the case may be.

 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five Business Days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
acknowledged, if faxed or electronically transmitted.  Any party may by notice
given in accordance with this Section 10(e) designate another address or Person
for receipt of notices hereunder.
 
(f)           Successors and Assigns; Additional Investor Holders; Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties hereto as hereinafter
provided.   The registration rights granted under this Agreement of each
Designated Holder shall be transferrable without the consent of the Company, so
long as the transferee of such registration rights also receives Registrable
Securities in connection with such transfer.  At the time of the transfer of any
Registrable Security as contemplated by this Section 10(f), such transferee
shall execute and deliver to the Company an instrument, in form and substance
reasonably satisfactory to the Company, to evidence its agreement to be bound
by, and to comply with, this Agreement as an Additional Investor Holder or an
Oaktree Stockholder, as the case may be.  All of the obligations of the Company
hereunder shall survive any such transfer.  Except as provided in Section 8, no
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(h)           GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD APPLY
THE LAWS OF ANOTHER JURISDICTION.  The parties hereto irrevocably submit to the
exclusive jurisdiction of any state or federal court sitting in the New York
County, in the State of New York over any suit, action or proceeding arising out
of or relating to this Agreement or the affairs of the Company.  To the fullest
extent they may effectively do so under applicable law, the parties hereto
irrevocably waive and agree not to assert, by way of motion, as a defense or
otherwise, any claim that they are not subject to the jurisdiction of any such
court, any objection that they may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(i)           WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
DISPUTE OR CONTROVERSY THAT MAY ARISE, WHETHER IN WHOLE OR IN PART, UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
(j)           Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
(k)           Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.  Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
 
(l)           Interpretation.  The parties hereto acknowledge and agree that (i)
each party hereto and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (ii) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto, regardless of which party was generally responsible for the
preparation of this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
(m)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein.  There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein.  This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.
 
(n)           Further Assurances.  Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(o)           Other Agreements.  Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement, including the
Investment Agreement.
 
(p)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
[Remainder of page intentionally left blank]
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.
 

 
PULSE ELECTRONICS CORPORATION
       
By:
       
Name:
     
Title:
 



[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
OCM PE HOLDINGS, L.P.
         
By:
Oaktree Fund GP, LLC
   
Its:
General Partner
           
By:
Oaktree Fund GP I, L.P.
   
Its:
Managing Member
           
By:
       
Name:
     
Title: Authorized Signatory
           
By:
       
Name:
     
Title: Authorized Signatory
 



[Signature Page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Plan of Distribution
 
A selling stockholder may also enter into hedging and/or monetization
transactions.  For example, a selling stockholder may:
 
(a)
enter into transactions with a broker-dealer or affiliate of a broker-dealer or
other third party in connection with which that other party will become a
selling stockholder and engage in short sales of the [relevant equity security]
under this prospectus, in which case the other party may use shares of [relevant
equity security] received from the selling stockholder to close out any short
positions;

 
(b)
itself sell short [relevant equity security] under this prospectus and use
shares of [relevant equity security] held by it to close out any short position;

 
(c)
enter into options, forwards or other transactions that require the selling
stockholder to deliver, in a transaction exempt from registration under the
Securities Act, [relevant equity security] to a broker-dealer or an affiliate of
a broker-dealer or other third party who may then become a selling stockholder
and publicly resell or otherwise transfer that [relevant equity security] under
this prospectus; or

 
(d)
loan or pledge [relevant equity security] to a broker-dealer or affiliate of a
broker-dealer or other third party who may then become a selling stockholder and
sell the loaned shares or, in an event of default in the case of a pledge,
become a selling stockholder and sell the pledged shares, under this prospectus.

 
 

--------------------------------------------------------------------------------